Case O:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 1 of 80

 

1 UNITED STATES DISTRICT COURT
2 SOUTHERN DISTRICT OF FLORIDA
3 CASE NO.: 17~62347-CiV-HUNT

 

4 LORlGlNAL ]

5 DONNIE CHIKENZIE LEUNG TAT,

 

6 Plaintiff,

7 vS.

9 GARY AMUNDSON, individually,
10 and SCOTT ISRAEL, aS SHERIFF Of

11 BROWARD COUNTY, FlOrida,

 

12 Defendants.

13 /
14

15 DEPOSITION OF

16 ROBERT SCHNAKENBERG

17 TAKEN ON BEHALF OF THE PLAINTIFF
18 AUGUST 28, 2018

19 10:10 a.m. - 11:14 a.m.

20

21

22

23 REPORTED BY:
24 MICHELLE NICHOLS, COURT REPORTER

25 NOTARY PUBLIC, STATE OF FLORIDA

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Robert Schnakenberg August 28, 2018

Page 2 of 80

Page 2

 

 

INDEX TO APPEARANCES

ON BEHALF OF THE PLAINTIFF:

Hugh L. Koerner, Esq.

Hugh L. Koerner, P.A.

Sheridan Executive Centre

3475 Sheridan Street, Suite 208
Hollywood, Florida 33021

(954) 522-1235

ON BEHALF OF THE DEFENDANTS:

Dorsey C. Miller, III

Luks, Santaniello, Petrillo & Jones
110 S.E. 6th Street, 20th Floor
Fort Lauderdale, Florida 33301

(954) 761-9900

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 3 of 80

Robert Schnakenberg August 28, 2018 Pag€ 3

 

1 INDEX TO EXAMINATIONS

3 DIRECT EXAMINATION

4 Page
5 By Mr. Hugh Koerner, ESq. 5
6

7 CROSS EXAMINATION

8 Page
9 By Mr. Dorsey Miller, Esq. 50
10

11 REDIRECT EXAMINATION

12 Page
13 By Mr. Hugh Koerner, ESq. 55
14

15 RECROSS EXAMINATION

16 Page
17 By Mr. Dorsey Miller, ESq. 56
18

19 RE REDIRECT EXAMINATION

20 Page
21 By Mr. Hugh Koerner, ESq. 56
22
23
24

25

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 4 of 80

Robert Schnakenberg August 28, 2018 Pag€ 4

 

1 INDEX TO EXHIBITS
2 NUMBER DESCRIPTION PAGE

3 1 Photograph 22

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 5 of 80

 

Robert Schnakenberg August 28, 2018 Page 5
l DEPOSITION OF
2 ROBERT SCHNAKENBERG
3 AUGUST 28, 2018
4
5 ROBERT SCHNAKENBERG,
6 having first been duly sworn, testified as follows:
7
8 COURT REPORTER: We are here today for the
9 deposition of Robert Schnakenberg. Today's date is
10 August 28, 2018. The time is 10:10 a.m. My name is
11 Michelle Nichols, and I’m the court reporter with
12 Verbatim.
13 Counsel, can you please introduce yourself for
14 the matter for which we are here for the record.
15 MR. KOERNER: I'm Hugh Koerner on behalf of
16 Plaintiff.
17 MR. MILLER: Dorsey Miller on behalf of
18 Defendants.
19
20 DIRECT EXAMINATION
21 BY MR. HUGH KOERNER, ESQ.:
22 Q Sir, I'm Hugh Koerner. We’re here today for
23 your deposition in a civil action styled Donnie Leung
24 Tat versus Gary Amundson and Scott Israel as sheriff of
25 Broward County. My understanding is that you’re deputy

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 6 of 80

Robert Schnakenberg August 28, 2018 Pa§@ 6

 

1 sheriff of Broward County Sheriff’s 0ffice?

2 A Yes, sir.

3 Q So my name is Hugh Koerner, again. This is a
4 civil action. I’m assuming since you’re a captain with
5 the sheriff's office -- you’re still a captain --

6 A Captain, yes.

7 Q -- that you've given deposition testimony from

8 time to time?

9 A Yes, 1 have.
10 Q So the same rules that typically apply in a
11 criminal action apply here today except for the fact
12 that you’re here in a civil matter, the lawyer you’re
13 your employer, the sheriff's office, is here and
14 represents you. So it's a little bit different than a
15 deposition with a public defender since the public
16 defender is not your lawyer. You actually have a lawyer
17 here. Mr. Miller represents you, so what you said to
18 him and he said to you is covered by attorney/client

19 privilege, so I'm prefacing my questions by not asking
20 you to disclose anything that you guys have talked
21 about. Okay?
22 A Yes, sir.
23 Q Otherwise, the -- the rules or the principles
24 that apply in a civil deposition are generally the same.

25 Mr. Miller might have objections which he might make

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 7 of 80

Robert Schnakenberg August 28, 2018 Pag€ 7

 

1 from time to time. Unless Mr. Miller instructs you not
2 to answer a question, which is extremely unlikely,

3 you’re still required to answer. He's just making an

4 objection for the record.

5 1 don't think we’re going to hopefully be too

6 long today, but if you need to take a break for either

7 personal or professional reasons, let us know, we’ll be
8 happy to accommodate you in that regard. All right.

9 A Thank you.
10 Q Have you spoken -- other than your lawyer, have

11 you spoken to anybody in preparation for your deposition

12 today?

13 A No, sir.

14 Q And do you still work with Major Holmes?

15 A No, sir.

16 Q Do you still work with Gary Amundson, A-M-U-N-D-
17 S-O-N?

18 A Well, when you say, “work,” in the sheriff's

19 office or under my command?

20 Q Your command.

21 A No, sir.

22 Q What is your command?

23 A In the City of Deerfield Beach, I'm the captain

24 in charge of the district.

25 Q So in the sheriff's office hierarchy, is the

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 8 of 80

Robert Schnakenberg August 28, 2018 Pag€ 3

 

1 Deerfield district run by a captain or is there somebody
2 that's above your pay grade?

3 A No, the district itself, the day-to-day

4 operations is run by a captain, and then there's a major

5 above me, and then a lieutenant colonel.

6 Q Who is the major?

7 A Right know it's Major Angelo Cedeno.

8 Q And who is the colonel?

9 A Jim Polan.
10 Q 1f 1 go to the website, it will be the coronel

11 has the picture up there?

12 A 1've never been on the website, so 1 can’t tell
13 you.
14 Q Okay. Fair enough. Does Deputy Amundson still

15 work in the Deerfield district?

16 A No, sir.

17 Q Do you know when he left?

18 A 1 don't know exactly, no.

19 Q So just for the record, since 1 don't chat with

20 many captains, what is that you do on a day~to-day basis
21 to keep Deerfield running?

22 A We're -- 1’m charge of the entire district,

23 every operation, budget, manpower, vehicles, calls for
24 service. So 1 oversee everything that a normal police

25 chief would see, only it's a district in Broward

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 9 of 80

Robert Schnakenberg August 28, 2018 Pag€ 9

 

1 Sheriff’s Office.

2 Q How long have you been with the sheriff's

3 office?

4 A 1 started in -- 1 started as a police officer in
5 1986 with the City of Deerfield Beach, and in 2000 --

6 1999, 1’m sorry, in 1999 -- uh, wait a minute. 1 need

7 to -- in 1991, they merged with the Broward Sheriff’s

8 Office, and 1've been with them since.

9 Q Did you work with Mr. Jafreda (phonetic) or is
10 he --
11 A Yeah, Dick Jafreda, absolutely. He was my

12 captain,
13 Q For what it's worth, back in those days when 1

14 was a young prosecutor, everyone agreed that Deerfield

15 had a really -- a really good department.
16 A Oh, thank you.
17 Q Great report writing. 1t was good -- good solid

18 lock-in --

19 A Well, it's good to hear it.

20 Q ~- going on there.

21 A Good. Thank you.

22 Q Plus Richard Jafreda is a friend of mine, that's

23 his son.
24 A The son, yeah.

25 Q So we were contemporaries. So 1 knew all about

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 10 of 80

Robert Schnakenberg August 28, 2018 PaQ@ 10

 

l it --

2 A Dick is a good guy. 1 see him once every

3 quarter when we sit on the board together.

4 Q Sounds good. So did you ever leave Deerfield?
5 A Yes, 1 did. 1n 2001, 1 was -- in 2000, 1 was

6 transferred to the criminal investigations division in

7 the Broward Sheriff's Office, which is Downtown Fort

8 Lauderdale. And then came back in 2013 as the chief of
9 Deerfield.

10 Q Can you give me a rundown as to how long you

11 worked on road patrol and where you went next?
12 A Sure. From 1986 to 1991, 1 was on road patrol.
13 1n 1991 to about 2001, 1 was a detective in the criminal
14 investigations division of the Deerfield Beach district.
15 2001, 1 was promoted to sergeant -- in 2000, 1’m sorry.
16 1n 2000, 1 got transferred to downtown sex crimes, and 1
17 worked sex crimes for a year, and then in 2001, 1 was

18 promoted to the rank of sergeant, and 1 went to the City
19 of Pompano Beach.
20 1n 2003, 1 was promoted to lieutenant and went
21 to unincorporated Fort Lauderdale. 2005, 1 was promoted
22 to captain, and 1 took over internal affairs.
23 Q Did you work with Major Holmes in internal
24 affairs?

25 A Yes, 1 did.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 11 of 80

 

Robert Schnakenberg August 28, 2018 Pag€ 11
1 Q Was he --
2 A He was -- he was a sergeant at the time. He's

3 passed me.

4 Q Not that there's any great shame in being a

5 captain.

6 A No.

7 Q So any prior law enforcement experience before
8 the sheriff's office?

9 A The City of Deerfield Beach,
10 Q Any law enforcement experience before the City
11 of Deerfield Beach?

12 A NO.

13 Q As a captain, your day-to-day responsibilities
14 include engaging in road patrol functions?

15 A 1 do. 1t’s not my role, but 1’m a very

16 proactive captain and 1 write tickets, 1 make arrests,
17 and 1 respond to calls, and assist.

18 Q Can you give us some background as to why it was
19 that you were at the fireworks on July 4, 2014?
20 A 1 was the commander in charge of the event.

21 1t’s a very large event in the City of Deerfield Beach
22 every year where close to 75 to 90,000 people show up.
23 So it's all hands on deck on July 4th.
24 Q 1 see, My understanding is that Major Holmes

25 was there as part of his functions as serving as a

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 12 of 80

Robert Schnakenberg August 28, 2018 Pa§@ 12

 

1 liaison between the sheriff's office and the dignitaries
2 with the City of Deerfield Beach; is that correct?
3 A Yeah, he was there as an observer and to show up
4 -- show the City of Deerfield Beach that, you know,
5 we’re partners.
6 Q Were you at the fireworks in your capacity as
7 the head guy in Deerfield or were you there to perform
8 essentially road patrol functions?
9 A Head guy in Deerfield.
10 Q Did you have any contact or communication on
11 July 4th with any of the dignitaries from the City of
12 Deerfield Beach?
13 A 1 would have, yes, absolutely.
14 Q Do you know who it was that would have been the
15 dignitaries from the City of Deerfield that attended the
16 fireworks and were in the area where the incident
17 occurred?
18 A No, sir, not back in 2014, 1 don't remember who
19 would have been there.
20 Q Just globally speaking, is it typically people
21 that run parks and recreations or the events people, or
22 is it going to be the commission and the mayor?
23 A All of the above. 1t could have been all of
24 them. 1t could have been the mayor, the city manager,

25 directors of certain departments. 1 mean, it's a huge

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 13 of 80

Robert Schnakenberg August 28, 2018 Pag@ 13

 

1 event. 1t’s an all-day event, so they come and go. 1

2 can’t tell you exactly who was there though.

3 Q So that we know, what is the -- what are the

4 affairs that occur on the -- on the 4th in terms of

5 running all day. 1 know there's a fireworks display at
6 night, but you indicating to me it's sort of a bigger

7 deal.

8 A Yeah, it's -- at 12 o’clock there's food trucks,
9 live bands, rides for kids. 1t’s a big, huge all-day
10 event.
11 Q Where are the bands at?

12 A On the main stage, which is down at Southeast
13 First Street and Southeast Second Street, there's a main

14 parking lot. They put up a stage.

15 Q 1s that going to be west of --

16 A 1t’s going to be south of the incident.

17 Q On the beach, or west of the beach?

18 A Well, it's on 21st Avenue, which is a road along
19 -- 1 don't know if you’re familiar with Deerfield, but

20 it's a road along the beach. 1t’s not AlA, it's the one
21 furthest east.

22 Q And were you in the area of all these events

23 during the day or were you located specifically by the
24 pier?

25 A No, 1 was -- 1 was all over.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 14 of 80

Robert Schnakenberg August 28, 2018 Pag€ 14

 

1 Q Are you aware of any other arrests that were

2 made on July 4, 2014, other than my client, Mr. Leung

3 Tat -- other than Mr. Sutton?
4 A 1 don't remember.
5 Q Did you prepare any paperwork in conjunction

6 with either the arrest of Mr. Leung Tat or Mr. Sutton?
7 A No, sir.
8 Q Do you have any independent recollection of this
9 incident?
10 A Vaguely, yes.
11 Q Have you reviewed any paperwork, depositions, of
12 that nature in preparation for your deposition today?
13 A No, sir.
14 Q So 1 have the pier located at 202 Northeast 21st

15 Avenue; is that correct?

16 A The pier?

17 Q Right.

18 A Yes.

19 Q And if 1 was standing right at the entrance to

20 the pier, how would 1 get to the band location?
21 A You would have to go four blocks right. You'd

22 have to go south four blocks. Yeah, four blocks.

23 Q Do you know what time the fireworks started?
24 A Normally, they start around 9:05.
25 Q And who presents the fireworks?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 15 of 80

 

Robert Schnakenberg August 28, 2018 Pag@ 15
1 A 1 don't know the company.
2 Q Do you happen to know who owns, 1’m going to

3 show you a photograph that's been marked as a exhibit

4 for a different deposition, 1’m going to show your

5 lawyer first. 1’m not being rude. Do you know who owns
6 this area where these pavers are that form this

7 boardwalk?

8 A The City of Deerfield Beach.
9 Q How do you know that?
10 A Because 1've been the chief there for five

11 years, and 1 know that this is city property along with
12 the pier, and that building there is city owned, but

13 rented out to a contractor for food. And this what's

14 right above us is the overlook, which the City of

15 Deerfield Beach.

16 Q And how far east of the boardwalk does the

17 property for the city run until it becomes either

18 Broward County or State of Florida?

19 A 1 don't know.

20 Q Are you aware of any prohibition with regards to
21 smoking on the boardwalk, cigarettes?

22 A NO.

23 Q 1s there -- are there any prohibitions that

24 you’re aware of, ordinances, laws, that regulate conduct

25 on the boardwalk specifically?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 16 of 80

Robert Schnakenberg .August 28, 2018 Pag@ 16

 

1 A Well, there's city ordinances that apply to the
2 entire city, not specific to the boardwalk.
3 Q Yeah, 1 was looking for something specific as

4 opposed to the ordinances obviously --

5 MR. MILLER: Form. Go ahead and answer if you
6 can.
7 A Well, there's no -- there's no skateboarding, no

8 bicycles, no dogs, no alcohol. So --
9 BY MR. KOERNER:
10 Q Can you -- right. Can you -- you can walk your
11 bike, you just can’t ride your bike?
12 A Correct.
13 Q And do the -- to your knowledge, do these

14 restaurants have any control over the boardwalk?

15 MR. MILLER: Object to form, but go ahead if you
16 know.
17 A 1 don't know.

18 BY MR. KOERNER:

19 Q How is it that they’re allowed to set tables up
20 on the boardwalk?

21 A They would have to have gotten a permit through
22 the City of Deerfield Beach, 1 would imagine because

23 that's a City of Deerfield Beach building.

24 Q 1s the boardwalk open to the public?

25 A Yes.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 17 of 80

Robert Schnakenberg August 28, 2018 Pag€ 17

 

1 Q 1s there any area of the boardwalk that you’re
2 aware of that's not open to the public?

3 A Well, this overhang has a locked gate, so it has
4 to be open to be opened to the public, but generally

5 it's closed, but, yes, you could -- there is -- right

6 where this picture is taken, right here, there's a gate
7 that's locked to get you up to that overlook. 1t would
8 have to be open to be available to the general public,
9 but most of the time it's closed,
10 Q Digressing for a second, do you happen to know
11 approximately the budget -- annual budget for policing

12 in the City of Deerfield Beach?

13 A Twenty-three million.
14 Q Approximately, you nailed it.
15 Do you know if the budget for the policing in

16 the City of Deerfield Beach was the same in 2014 as it
17 is today?
18 A No,

19 Q Do you know if the City of Deerfield paid more

20 or less than 23 million in 2014?

21 A Less.

22 Q Do you know approximately how much?

23 A 1t would be in the 20 to 22 range.

24 Q So 2014, the annual contract between the City of

25 Deerfield Beach and the Broward Sheriff's Office for

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 18 of 80

Robert Schnakenberg August 28, 2018 PHQ@ 18

 

1 policing services in the City of Deerfield would have
2 run between 20 and 22 million dollars annually,

3 approximately?

4 A Approximately, yes.

5 Q A little less than two million a month, correct?
6 A Yes. Quick math, yes.

7 Q Do you have any recollection of being aware of

8 my client, Donnie Leung Tat, prior to the time that you
9 were contacted by Major Holmes concerning some sort of
10 an incident on the ground level of the boardwalk?
11 A Are you asking if 1 knew him prior to the
12 incident?
13 Q Had you seen him on the boardwalk, had you seen
14 him in your daily affairs, did you know him from
15 business or social, anything?
16 A No, sir.
17 Q Am 1 correct that you became aware of an
18 incident on the ground level of the boardwalk because
19 Major Holmes brought the matter to your attention?
20 A No, that's not true.
21 Q How is it that you became aware of an incident
22 on the ground level of the boardwalk?
23 A 1 was up on the upper deck of the overlook and
24 during the firework display, 1 could hear yelling down

25 to my right, 1 looked over to my right, and 1 could see

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 19 of 80

Robert Schnakenberg August 28, 2018 Pag€ 19

 

1 some type of disturbance going on where people were

2 looking in the general direction of a male and a female
3 engaged in loud conversation. 1 let Major Holmes, who
4 was to my right, know that there's an issue down there,
5 and Deputy Amundson was directed to go and investigate.
6 Q Who was it that directed Deputy Amundson to go

7 and investigate?

8 A 1 don't know exactly.
9 Q Do you know where --
10 A 1t would have been either me or Holmes or

11 somebody.

12 Q Do you know where Major Holmes is physically

13 located at the time he was directed to go investigate?
14 A He was up on the upper deck with me.

15 Q Do you know where on the upper deck Major Holmes
16 is located when you directed him to go investigate?

17 MR. MILLER: Holmes or Amundson?

18 MR. KOERNER: 1’m sorry. He’s correct.

1 9 BY lVIR . KOERNER:

20 1 Q Do you know where it was that Deputy Amundson
21 was located prior to the time he was directed by you to
22 go investigate?

23 A Not exactly. He would have been in the general

24 area though.

25 Q Did you ever observe Deputy Amundson on his cell

 

 

 

Verbat im Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 20 of 80

Robert Schnakenberg August 28, 2018 Page 20

 

1 phone filming the fireworks prior to the time that you

2 directed him to go downstairs?

3 A No, sir.

4 Q For how long a period of time did you view

5 whatever activities were occurring downstairs prior to

6 the time that you spoke to either Major Holmes or Deputy
7 Amundson?

8 A 1 would say probably a matter of seconds. 1

9 couldn’t tell you exactly, but once we observed the

10 disturbance, we needed to go down and investigate before
11 it got into a large brawl. There was a large crowd in
12 that area, which is typical of 4th of July there.

13 Q Had there been any brawls on July 4, 2014?

14 A 1 can’t remember. We have fights every year,
15 but 1 can’t tell you exactly in 2014 which one it was.
16 Every year there's fights.

17 Q Can you direct me to any physical violence that
18 occurred on July 4, 2014 with any patrons?

19 A Again, 1 don't remember.
20 Q Did you witness any physical violence in the
21 seconds that you were looking down the stairs?
22 A No, but 1 did hear the loud yelling and
23 everybody turning around and looking.
24 Q How far was it from where you were standing on

25 the second deck to the area where you --

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 21 of 80

 

Robert Schnakenberg _August 28, 2018 Pag€ 21
1 A Can 1 show you on this picture?
2 Q Yeah.
3 A They were here, and 1’m right -- right here at

4 the edge of this upstairs, so that's probably 20 yards

5 (indicating).

6 Q Can you use my pen and draw in where it was that
7 the disturbance was located?

8 A (Complying.)

9 Q So you drew a circle over one of the orange
10 things?
11 A Yeah, in front of the tables.
12 Q And you’re indicating that you were on the

13 second deck?

14 A 1’m right over here, yeah (indicating). 1 would
15 be over the bushes. 1’d be right over there somewhere.
16 Q So you’re a little bit east?

17 A Yeah, the overlook -- the overlook goes out, so
18 we would be over here. 1t goes further this way, it

19 goes further east towards the water.

20 MR. MILLER: 1 just want be clear. You’re on

21 top of this deck?

22 THE WITNESS: Yes, this is -- this is the bottom
23 of the deck that 1’m top of.

24 MR. KOERNER: Okay. We'll go ahead and mark

25 that as Plaintiff’s Exhibit 1.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 22 of 80

Robert Schnakenberg August 28, 2018 Pa§€ 22

 

l (Thereupon, Exhibit 1 was entered into the

2 record )

3 BY MR. KOERNER:

4 Q All right. From your distance of 20 yards, were
5 you able to hear any words that were spoken by anybody?

6 A No, sir. At the time, fireworks were going off,
7 so it was a lot of noise, a lot of crowd noise as well

8 because of the fireworks that were going on. But this

9 was loud enough that it diverted our attention away from

10 that to hear, but 1 couldn’t tell you what the words

11 were.

12 Q Can you describe the female?

13 A NO.

14 Q And was the male that you observed a person that

15 you later came to know to be my client, Mr. Leung Tak?
16 A To be honest with you, sir, 1've never met your
17 client, 1 really didn't have any interaction with him.
18 1 couldn’t even tell you what he looks like to be honest
19 with you.

20 Q Do you know whether you physically assisted in
21 taking Mr. Leung Tak into custody?

22 A Yes, I did.

23 Q Based upon you’re physically having taken

24 Mr. Leung Tak into custody, can you describe him for me?

25 A NO.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 23 of 80

Robert Schnakenberg August 28, 2018 939@ 23

 

1 Q Did you or any of your subordinates at the
2 sheriff's office, to your knowledge, ever determine what
3 it was that caused the initial disturbance?
4 A 1 would have to read the report. 1ndependently,
5 1 don't exactly remember.
6 Q Yeah, 1 mean, Mr. Miller can correct me on this
7 one, but 1 don't think we've ever been told that anyone
8 got to the bottom of that one, but if you want, 1'll let
9 you read all the reports before we end today. 1 don't
10 think it's indicated in there as to what caused the
11 initial disturbance.
12 A Well, 1 don't have any independent recollection
13 of what caused the disturbance. 1 would have to look at
14 the reports.
15 Q Can you explain to me whether as part of your
16 investigative functions as a police officer it's your
17 responsibility if there's a disturbance to try to find
18 out what precipitated the event?
19 A Well, unless of course you witness it yourself
20 and you observe the violation of the law, yeah, 1 mean,
21 you would certainly speak to witnesses.
22 Q Do you know who it was in your chain of command
23 that was responsible for speaking with any of the
24 witnesses who would have been aware of how the

25 disturbance started?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 24 of 80

 

Robert Schnakenberg August 28, 2018 PaQ€ 24
1 A Well, it would be the arresting officer.
2 Q 1s it, at least in your district, incumbent upon

3 your subordinates to conduct a reasonable investigation
4 in every instance that that's feasible?

5 A 1 would prefer that.

6 Q Are your subordinates required to records the
7 names in their police reports of witnesses to events?

8 A Well, it's discretion on how they write their
9 reports, and how they formulate their reports, but, you
10 know, you would have to ask him what his policy is and
11 what his method of operation is, but normally, yes, you
12 would try to get as much information as possible to put
13 into a report.
14 Q Were there other police officers in the area of
15 the pier aside from yourself, Major Holmes, and Deputy
16 Amundson?

17 A Yes.

18 Q Do you know if any of those individuals were

19 responding to anything else that was occurring at the

20 same time that would have prevented them from assisting
21 with getting names and phone numbers of witnesses?

22 A Fourth of July, like 1 said earlier, there's

23 probably 75 to 90,000 people, sometimes even over 90,000
24 depending on the weather, so we have probably about 75

25 officers spread out along that entire area to observe

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 25 of 80

Robert Schnakenberg August 28, 2018 Pa§@ 25

 

1 the crowd and for public safety, so is there other

2 officers there, absolutely, but they also have 75,000

3 people that they have to keep their eyes on, so 1 don't
4 know how many would have come over to assist or if

5 anybody did assist, but there are a lot of officers down

6 there.
7 Q How many?
8 A Like 1 said, about 75, sometimes 50 to 75,

9 depending on how many we can get.
10 Q How many of them were actually located near the
11 pier and not, you know, a mile away?
12 A Well, it's not a mile. We go from Northeast 2nd
13 Street -- about Northeast 4th Street, we go down to
14 Southeast 4th Street, so it's like a 10-block area, so
15 we have them all throughout there.
16 Q Did you ever observe any of your deputies
17 actually go to the -- the table and speak with any of
18 the individuals that were involved in the disturbance?
19 A No, 1 didn't.
20 Q Are you aware of Deputy Amundson ever responding
21 to the area of the table to speak with any individuals
22 who were involved in the disturbance?
23 A Well, 1 know that Deputy Amundson went over to
24 that. 1 don't know what was said or what he did or what

25 transpired. 1 only witnessed what happened afterwards.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 26 of 80

Robert Schnakenberg August 28, 2018 Pag@ 26

 

l Q How long was it that Deputy Amundson was at the

2 table where the disturbance was located?

3 A 1 don't know.

4 Q Why do you not know?

5 A Because 1 wasn't watching him the whole time.

6 Q Just for backing up a little bit. You're on the

7 deck, you watch the disturbance for seconds, you don't
8 know how long, you can’t hear what's being said, but

9 there's loud voices, the area is crowded, correct?

10 A Right.

11 Q Fireworks are going off, boom, boom, boom, at

12 the same time, correct?

13 A Mm-hmm.

14 Q “Yes”?

15 A Yes. 1’m sorry.

16 Q You direct Deputy Amundson to go downstairs and

17 handle the situation?

18 A 1 don't remember if it was me, but he was

19 directed to go down there, yeah. 1 don't remember if it
20 was me or if it was somebody else.

21 Q Did you -- did you speak with Major Holmes prior

22 to the time Deputy Amundson went downstairs?

23 A Speak to him about what?
24 Q Anything.
25 A Yeah, of course.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 27 of 80

Robert Schnakenberg August 28, 2018 Pa§@ 27

 

1 Q Did you speak to Major Holmes concerning the
2 disturbance prior to --
3 A Oh, oh, no. No.
4 Q So prior to Deputy Amundson being directed to go
5 downstairs by you, there is to your knowledge no
6 discussion between yourself and Major Holmes anything
7 related to the disturbance?
8 A Not that 1 remember, no.
9 Q And obviously at some point, you go downstairs
10 from the deck to the boardwalk area, correct?
11 A Yes.
12 Q Can you tell me how long it was between the time
13 that Deputy Amundson left to go downstairs that you
14 started to move towards the boardwalk yourself?
15 A Probably a couple of minutes.
16 Q Can you describe for me what it was that you did
17 during the couple of minutes between the time that
18 Deputy Amundson went downstairs and the time that you
19 actually went down to the boardwalk?
20 A Sure. 1 watched the crowd.
21 Q Can you provide us with any additional insight
22 or information relating to what happened in the area of
23 the disturbance between the few minutes when Deputy
24 Amundson goes downstairs and you go downstairs?

25 A No, sir.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 28 of 80

Robert Schnakenberg August 28, 2018 Pag€ 23

 

1 Q SO to the extent that you were watching the

2 crowd, am 1 correct that there was nothing about the

3 area of the disturbance that came to your attention?

4 A Well, other than the disturbance itself, and 1
5 was watching the crowd because we had a --everybody

6 started to turn and look at that direction, so 1 wanted
7 to observe the crowd for my officers' safety and along

8 with our patrons' safety to make sure that there was no
9 other incidence occurring in that general area.

10 Q Can you describe for me, if you actually saw
11 Deputy Amundson moving threw the crowd towards the area
12 of the tables?
13 A Yes.
14 Q Can you -- can you give me the -- the pace that
15 he was moving at?
16 A He was walking.

17 Q Did you watch Deputy Amundson go all the way to

18 the table --

19 A NO.

20 Q -- where the disturbance was?

21 A NO.

22 Q Did you see Deputy Amundson speaking to anybody

23 at the table?
24 A 1 saw him speaking in the -- 1 saw -- 1 couldn’t

25 tell you if he was speaking, but 1 saw him in that area,

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 29 of 80

Robert Schnakenberg August 28, 2018 Pag€ 29

 

1 yes.

2 Q And do you know how long Deputy Amundson was in
3 the area of the table?

4 A Again, a couple of minutes.

5 Q Did you ever see Deputy Amundson write down

6 anything, any information that you’re aware of?

7 A Not from my vantage point, no.

8 Q Am 1 correct that you’re not going to be able to
9 give me any more color as to who was at the table,

10 males, females --

11 A Yeah.
12 Q -- any descriptions?
13 A There’s hundreds, when 1 tell you, it's wall-to-

14 wall people all the way from that pier, all the way down
15 to 4th Street, all the way down to the water. 1t’s --
16 it's like -- you can barely see the sand. That’s how

17 many people are here. There’s 100,000 -- 90 hundred --
18 75 to 100,000 depending on the weather in an eight-block
19 area. 1t’s a lot of people, so 1 can’t tell you

20 descriptions, people, names, 1 couldn’t tell you that.
21 No, sir.

22 Q Were you aware at some point of Deputy Amundson
23 leaving the table or the area of the table?

24 A Yes.

25 Q Did you have a visual on Deputy Amundson the

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 30 of 80

Robert Schnakenberg August 28, 2018 Pag@ 30

 

1 entire time he was at the table?

2 A No. Because from my vantage point, there is a
3 load of people, so he was blocked by other people. When
4 1 re-engaged Deputy Amundson, 1 saw him engaged with the
5 arrestee, and that's when 1 went downstairs.

6 Q When you say, “engaged,” can you give me a

7 little more color --

8 A Sure.
9 Q -- as to what that means?
10 A Sure. They had hands on each other. He was

11 pushing him backwards away from that area, in which time
12 1 ran down there because obviously 1 knew at that point
13 that he was engaged, and he was probably going to take
14 this guy into custody and he was resisting, so 1 ran

15 downstairs to help him.

16 Q Did you recognize the person that Deputy

17 Amundson was engaged with from the disturbance that you
18 observed or was it unclear to you who it was he was with
19 or at with?

20 A No, sir, 1 couldn’t tell you.

21 Q Did you ever get Deputy Amundson's side of the
22 story as to what happened?

23 A Well, 1 did speak to him, yes.

24 Q Do you have any recollection what Deputy

25 Amundson said had happened?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 31 of 80

Robert Schnakenberg August 28, 2018 Pag€ 31

 

1 A That he -- 1 don't remember exactly, but

2 paraphrasing, 1 believe that he refused to leave, and he
3 was told he had to leave and he refused and then he was
4 under arrest and then started resisting.

5 Q Are deputies under your supervision required to

6 follow the requirements of Florida Statute 901.17?

7 MR. MILLER: Objection to form. You can answer
8 if you know.
9 A Regarding what?

10 BY MR. KOERNER:

11 Q 1n misdemeanor cases without a warrant advising
12 people that they’re being placed under arrest and your
13 authority for the arrest prior to the AG in making the
14 arrest?

15 A Well, it all depends on the elevation of the

16 situation where sometimes you don't have the ability to
17 speak because you’re taking action because your safety
18 is in danger, but at some point, they’re told of what

19 they’re being charged with.

20 Q Because 901.17 says, “A peace officer making an
21 arrest without a warrant shall inform the person to be
22 arrested of the officer's authority and the cause of

23 arrest except when a person flees or forcibly resists

24 before the officer has an opportunity to inform the

25 person or when giving the information will imperil the

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 32 of 80

 

Robert Schnakenberg August 28, 2018 Pag€ 32
1 arrest.” Are you familiar with that?
2 A Yes.
3 Q Are you aware of whether Deputy Amundson ever

4 advised Mr. Leung Tat of any requirements provided in

5 91.17 before he went hands on?

6 A 1 do not.

7 Q Did you understand in 2014, as you understand
8 now, the purpose of 901 17 is to not surprise people by
9 just grabbing them and trying to handcuff them in
10 misdemeanor cases where there may be circumstances that
11 they’re not fully aware of why it is they’re being

12 grabbed?

13 MR. MILLER: Object to form. Assumes facts not
14 in evidence. Go ahead.

15 A Yeah, 1 didn't write the law, and 1 don't know
16 what the intent was, but not every -- every arrest

17 that's made fits that black and white.

18 BY MR. KOERNER:

19 Q 1 understand, but do you teach the statute to
20 your subordinates?

21 A 1 do not teach them, no.

22 Q Are you aware of whether your subordinates are
23 obligated to follow the requirements of Florida law

24 including 901.17

25 A Well, of course they are.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 33 of 80

Robert Schnakenberg August 28, 2018 P&g€ 33

 

1 Q And your testimony as a captain is you do not
2 understand the purpose of 901.17 in the Florida
3 statutes, correct?
4 MR. MILLER: Object to form.
5 A Well, 1 don't know what the intent was when it
6 was written, no.
7 BY MR. KOERNER:
8 Q Have you, to your knowledge, ever received any
9 instruction in your department as to what it was that
10 901.17 was intended to do and prevent?
11 A No, 1’m not.
12 Q Did you ever receive an explanation as to what
13 it was that caused Deputy Amundson to go hands on with
14 Mr. Leung Tat initially?
15 A No, because, again, my responsibility was crowd
16 control, and overseeing the entire operation, so once
17 your client was taken into custody and everything else
18 stopped, 1 went back upstairs,
19 Q Are you aware of whether the Broward Sheriff's
20 Office has the ability to trespass warn persons from the
21 boardwalk?
22 A Yes.
23 Q 1f in fact you wished to have somebody leave the
24 boardwalk and determine that a trespass warning is

25 appropriate, is that warning recorded in any sort of a

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 34 of 80

Robert Schnakenberg August 28, 2018 Pag@ 34

 

1 document or report?

2 A Yes. We have signs posted and the City of

3 Deerfield Beach has given us the authority to warn

4 anybody on city property of trespassing.

5 Q And to your knowledge, did Deputy Amundson ever
6 advise Mr. Leung Tat that he was considered a threat to
7 the safety or security of persons in the area of the

8 boardwalk?

9 A No, sir 1’m not.

10 Q Do you know under Florida law whether you can
11 arrest persons for trespassing under circumstances where
12 you've been authorized by a city or somebody else to

13 issue warnings in the absence of a threat to public

14 safety or security?
15 A Well, depends on what we’re talking about. 1
16 mean, if they’re violating city ordinances or if they’re
17 loitering, then, yeah, they can be arrested. 1t doesn’t
18 mean public safety, But if they have a open container
19 in front of a store that has a trespass affidavit, then,
20 yeah, they could be arrested for trespassing if they
21 refuse to leave.
22 Q So 1’m looking at Florida Statute 810.09,
23 trespass on property other than structure or conveyance.
24 Are you familiar with that statute?

25 A 1 would have to -- 1 mean, 1 know the statute,

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 35 of 80

Robert Schnakenberg August 28, 2018 Pag€ 35

 

1 but 1 don't know it verbatim.

2 Q Are you familiar with that portion of the

3 Florida statutes that deals with authorized persons such
4 as law enforcement officers who receive written

5 authorization by the owner or his or her agent to

6 communicate an order to leave property?

7 A Yes.

8 Q Are you familiar with the fact that under

9 Florida law, the authorized person, such as a law

10 enforcement officer is permitted to exercise that power
11 only in the event of a threat to public safety or

12 welfare?

13 MR. MILLER: Form. Go ahead.

14 A Sure.

15 BY MR. KOERNER:

16 A So you agree with me if Mr. Leung Tat had done
17 something that was a threat to the public safety or

18 welfare, a police officer has the authority to approach
19 that person, advise them of their authority under the
20 law, and indicate to them that they’re being trespassed
21 warned from the boardwalk, and that they have to leave
22 and if they do not leave that they'll be subject to
23 arrest for trespassing?

24 A Yes.

25 Q Are you aware of Deputy Amundson ever

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 36 of 80

Robert Schnakenberg August 28, 2018 P&A@ 36

 

1 administering a trespass warning to Mr. Leung Tat before
2 going hands on?

3 A 1 am not.

4 Q 1f someone is being directed to leave the

5 boardwalk, is the appropriate tact before you go hands

6 on to issue that person a trespass warning?

7 A Well, if you would make indication that they

8 need to leave the area or if they refuse to they could

9 be arrested for trespassing, yes, 1 don't know -- but
10 that's what 1 would do. 1 don't know what every other
11 officer does. 1 can only speak on what 1 would do.
12 Q Well, a person is not required to leave public
13 property unless they've been duly warned pursuant to a
14 lawful trespass warning, correct?
15 MR. MILLER: Form. Go ahead.
16 A Yes, they would have to be asked to leave by the
17 law enforcement officer, and if they refused, then they
18 could be arrested for trespassing.
19 BY MR. KOERNER:
20 Q Does the person have the right to know the
21 things you've just described to me that they’re being
22 asked to leave, that you have the authority to ask them
23 to leave, and if they refuse to leave they’re subject to

24 arrest?

25 A Do they have the right to know? 1 mean, 1’m

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 37 of 80

Robert Schnakenberg August 28, 2018 Pag@ 37

 

1 sure they do, but it all depends on every specific
2 situation. You may not have the opportunity to explain
3 all that because it got unsafe quickly, so your -- your
4 level of whether or not you’re going to make an arrest
5 now or later would be greatly increased if there's any
6 tension. So it's an officer safety issue.
7 1’m not going to sit here and -- or an officer
8 is not going to sit here and read everything when all of
9 a sudden, he's being threatened by the person he's
10 standing in front of.
11 Q Well, if you’re a police officer and you’re
12 being threatened by someone, that's considered an
13 assault and you can --
14 A No, not an actual threat, a perceived threat,
15 Q All right. Well, you have the ability then if
16 you’re perceiving the threat to call for backup if you’d
17 like, correct?
18 A Yes.
19 Q Your deputies are equipped with police radios to
20 request assistance, correct?
21 A Right.
22 Q 1 mean, there were deputies, such as yourself,
23 within 20 yards or so, correct?
24 A Mm-hmm. Yes.

25 Q 1s that “Yes”?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 38 of 80

Robert Schnakenberg August 28, 2018 Page 33

 

1 Did Deputy Amundson ever get on his radio and
2 indicate that he required back up?

3 A No, not that 1 remember.

4 Q Had Deputy Amundson gotten on his radio and

5 requested backup, am 1 correct that you would have

6 gladly responded?

7 A Absolutely.
8 Q What is it, if you know, that would have given
9 Deputy Amundson the -- the legal authority to touch

10 Mr. Leung Tat?

11 A Well, if we’re going to make an arrest, we have
12 the authority to take them into custody, which means

13 touch.

14 Q 1s there any other basis, that you’re aware of,
15 that would allow Deputy Amundson to touch Mr. Leung Tat

16 under the circumstances that you’re describing other

17 than to facilitate a lawful arrest?

18 A 1n the performance of his duties, yes.

19 Q 1s it the practice of your subordinates to

20 simply walk up to people and grab them by the arm absent

21 an intention to place them under arrest?

22 MR. MILLER: Object to form. Assumes facts not
23 in evidence. Go ahead.
24 A Again, every situation is different, and

25 depending on circumstances and what his perception is at

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 39 of 80

Robert Schnakenberg August 28, 2018 Pa9e 39

 

1 the time causes him to take action on what he sees fit.
2 BY MR. KOERNER:

3 Q. Can you explain to me what legal basis a police
4 officer would have to simply walk up to someone and grab

5 them by the arm?

6 MR. MILLER: Same objection. Go ahead.
7 A 1t depends on what he observed as he's walking
8 up. 1f 1 see somebody who has a gun in their hand, 1’m

9 grabbing their arm. 1f 1 see him getting ready to punch
10 somebody, 1’m grabbing the arm, 1’m trying to protect

11 the peace and tranquility of the city of the people in
12 the area and prevent violence. So 1 mean 1 could grab
13 somebody if 1 perceive that they’re going to commit a

14 crime, 1 don't have to tell them, hey, 1’m going to grab
15 your arm or -- there's many different circumstances as
16 to how we could grab somebody.

17 BY MR. KOERNER:
18 Q So you’re suggesting that there could be exigent
19 circumstances that compel a police officer to act
20 immediately without delay?
21 A Right. Exactly.
22 Q 1n the absence of an exigency requires a police
23 officer to act immediately without delay, am 1 correct
24 that it's not your practice or the practice of your

25 subordinates to simply walk up to people and grab them

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 40 of 80

Robert Schnakenberg August 28, 2018 P&Q@ 40

 

1 by the bicep?
2 A Correct.
3 Q Absent your intention to want to place them

4 under arrest?

5 MR. MILLER: Same objection. Go ahead.
6 A Absolutely, or prevent a disturbance or to
7 dispel the fear that the people in the area to -- yeah,

8 absolutely.

9 BY MR. KOERNER:

10 Q Well, preventing a disturbance would have to

11 fall within the realm of some sort of exigency, correct?
12 A Well, again, depending on what'the officer at
13 the time is observing and what action he takes is his

14 perception and his training and his method of operating.
15 So if there's two people that are face to face fighting
16 and screaming and yelling and an officer comes in there
17 to separate them, he's going to have to touch them.

18 He's going to have to separate them. And you separate
19 them so that they’re not able to hurt each other.
20 Q Two people engaged in a fight or about to engage
21 in a fight would create and exigent circumstance which
22 would allow your officers to go hands on --
23 A 1 would believe so, yes.
24 Q Do you know, through your own personal

25 knowledge, where it was Mr. Leung Tat was physically

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 41 of 80

Robert Schnakenber August 28, 2018 Page 41

 

1 located at the time that Deputy Amundson encountered him

2 for the first time?

3 A Well, 1 believe in that general area because

4 that's where the disturbance where. 1 pointed Exhibit 1

5 -- if you got Exhibit 1, in this circle there, right

6 around here, in front of those tables. Exactly where in

7 front of those tables, 1 can’t tell you, but it was

8 definitely in front of the tables.

9 Q Am 1 correct that this was not a circumstance
10 where Mr. Leung Tat had walked away across the boardwalk
11 prior to the time that he was contacted by Deputy
12 Amundson?

13 A 1 can’t tell you that.

14 Q And am 1 correct this was not a circumstance

15 where you had to point out where Mr. Leung Tat was to

16 Deputy Amundson so that he could speak with him?

17 A No, 1 did not.

18 Q At the time that you observed Mr. Leung Tat and
19 Deputy Amundson, 1 think you’re describing the

20 circumstances where they’re holding each other?

21 A Yes. Struggling.
22 Q Holding each other by where?
23 A 1t kind of looked like, you know, two linemen in

24 practice, where they’re up against each other trying to

25 push each other back.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 42 of 80

 

Robert Schnakenberg August 28, 2018 Pag€ 42
1 Q Who was facing you, if anyone?
2 A Amundson was facing me.
3 Q So Mr. Leung Tat had had his back to you?
4 A Yes.
5 Q And the closest exit would have been to the back

6 of Deputy Amundson, correct?

7 A Closest exit to what?
8 Q Off the pier. Off the boardwalk.
9 A There’s an exit here. There’s an exit here.

10 You can go east. And there's an exit here.

11 Q The closest exit to where Deputy Amundson was
12 located would have been to his back as you observed him
13 with Mr. Leung Tat?

14 A No, there's an exit right here; This shadow,
15 there's an exit that goes right out here, so you would
16 have to check the distance. 1 mean they look -- they
17 look equal distant.

18 Q Okay. My understanding, from what you’re

19 suggesting is that the umbrellas that you've circled is
20 close to the corner of the building, correct?

21 A No, No, 1 said they were in front of these

22 umbrellas. See there's one here, there's what four

23 right here. The one is closest to the -- this fourth
24 one down here is closest to the exit on this side, but

25 this one is closest to the exit on this side,

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 43 of 80

Robert Schnakenberg August 28, 2018 Page 43

 

1 Q Okay. The one that you circled would be the
2 umbrella down at the far end?

3 A No, see 1 circled all of them.

4 Q Okay. Whatever it was, the umbrella was 20

5 yards away from where you were?

6 A Yes.

7 Q Did you hear Deputy Amundson issue any verbal
8 commands?

9 A No, sir.
10 Q Did you hear any words spoken by Mr. Leung Tat
11 at any point during the time he was in contact with

12 Deputy Amundson?

13 A No, sir.

14 Q Did you ever speak to Mr. Leon Tat?

15 A No, sir.

16 Q Did you make any observations of either Deputy

17 Amundson or Mr. Leung Tat prior to the time that you
18 engaged yourself in this situation that you have not
19 disclosed to me so far here today?

20 A No, sir.

21 Q Did you -- at the time, did you see Mr. Leung
22 Tat and Deputy Amundson hands on with each other like
23 two linemen, go downstairs to the first floor, the

24 boardwalk?

25 A Are you saying is that when 1 went?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 44 of 80

 

Robert Schnakenberg August 28, 2018 Page 44
1 Q Yes, sir.
2 A Yes, sir.
3 Q Between the time that you observed Mr. Leung Tat

4 and Deputy Amundson with their hands on each other like
5 a lineman, football lineman --

6 A Right.

7 Q -- did the time that you re-acquired visual

8 contact with them, were they in the same or similar

9 position?
10 A Yes. When 1 went back -- when 1 went
11 downstairs, Amundson was pushing him backwards and he

12 was resisting. That’s when we took him into custody.

13 Q Which way was he pushed?

14 A Going towards the exit on this one.

15 Q Closer to the --

16 A The over --

17 Q -- over --

18 A Yes, sir.

19 Q How far had Deputy Amundson pushed Mr. Leung

20 Tat?

21 A 1 don't know when they initially engaged exactly

22 where, but we were right here. Everything happened
23 right here in this general area under the overhang, the
24 beginning of the overhang, so we were right in this

25 area. 1f you want, 1 can circle --

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 45 of 80

 

Robert 8chnakenberg August 28, 2018 Pa§€ 45
1 Q That’s all right.
2 From the time that you observed Deputy Amundson

3 and Mr. Leung Tat to the time that you get downstairs

4 and re-acquire visual contact with him, Deputy Amundson

5 and Mr. Leon Tat are now essentially in the area under

6 or near the overhang for the second story?

7 A Yeah, 1 can’t say they’re exactly under the

8 overhang, but they’re in this general area between this

9 palm tree and right this overhang.
10 Q So they moved 15 or 20 yards?

11 A Probably about -- depending on if it was engaged
12 here, probably about 10 yards. 1f it's down here, about
13 20 yards.

14 Q And was it still a situation where Deputy

15 Amundson and Mr. Leung Tat were engaged like lineman
16 when you got downstairs?

17 A They were both still standing, yes.

18 Q And was Deputy Amundson still essentially facing
19 the overhang and Mr. Leung Tat still had his back to
20 where you were when you came downstairs?
21 A Correct.
22 Q And what, if any, action did you take once you
23 got downstairs?
24 A 1 assisted Gary taking Mr. Tat to the ground and

25 handcuffing him, and then at that time, 1 maintained

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 46 of 80

Robert Schnakenberg August 28. 2018 Pag€ 46

 

1 Mr. Tat on the ground while a second individual is being
2 arrested for battery on Major Holmes.
3 Q Had did you assist Deputy Amundson in securing

4 Mr. Leung Tat?

5 A By taking him to the ground.
6 Q Had did you get Mr. Leung Tat to the ground?
7 A 1 don't remember exactly, but we took him to the

8 ground. 1 don't remember if it was a leg sweep or just
9 we both drove him to the ground. 1 don't remember how

10 we did it.

11 Q Did you use any force towards Mr. Leung Tat?
12 A Other than to secure him in handcuffs, no.
13 Q So you weren't involved in any kind of leg sweep

14 or anything like that?

15 A 1 don't remember how we got him to the ground to
16 be honest with you, but we took him to the ground.

17 Q 1f you used force towards Mr. Leung Tat, would
18 you be required pursuant to Broward Sheriff's Office

19 policy and procedures to complete a report?

20 A 1t depends on the level of force. Back in --

21 the policy in 2014 is a little different than it is

22 today.

23 Q Seems like it changes every year. So --

24 A Well, so does society.

25 Q 1 don't know in 2014 whether you were required

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 47 of 80

Robert Schnakenberg August 28, 2018 P&Q@ 47

 

1 to complete a separate use of force report, whether you
2 could incorporate the information in a supplement report
3 or event report or whether your subordinates could do it
4 for you, but globally speaking, if you use force, is
5 that supposed to be documented?
6 MR. MILLER: Object to form.
7 A 1n 2014, unless there was injuries, it wouldn't
8 have been a separate form. 1f there's injuries, then
9 there was a separate form. Now, there doesn’t have to
10 be injuries for use of force. There just has to be some
11 type of manipulation. So it's changed.
12 BY MR. KOERNER:
13 . Q So am 1 correct that in 2014, you were not
14 required to document any use of force towards Mr. Leung
15 Tat if in fact you used any forced?
16 A Unless there's injuries,
17 Q Am 1 correct that in the absence of any injuries
18 in 2014, you would have not been required to complete a
19 use of force report?
20 A Correct.
21 Q Am 1 correct that even in the absence of
22 injuries in 2018, you are required to complete a use of
23 force report?
24 A Correct.

25 Q So if you did use any force towards Mr. Leung

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 48 of 80

Robert Schnakenberg August 28, 2018 Page 43

 

1 Tat, to your knowledge, that information would be not

2 reported?

3 A Correct, but in 2014, a leg sweep or a takedown
4 was not considered use of force. 1t was considered a

5 lawful arrest, Today, it's considered use of force

6 because you manipulated or guided an individual to the

7 ground, so we have to do use of force, but back then it

8 wasn’t.

9 Q Who handcuffed Mr. Leung Tat?
10 A 1 believe Deputy Amundson.
11 Q Can you describe for me anything that occurred

12 between the time that you came downstairs and the time

13 that Mr. Leung Tat went to the ground?

14 A Other than the pushing each other?

15 Q Still the same thing, pushing --

16 A Yeah. Yeah.

17 Q Was Mr. Leung Tat still being pushed back by

18 Deputy Amundson?

19 A Yes.

20 Q And can you describe for me anything that

21 occurred on the ground?

22 A No. Other than him being placed in handcuffs.
23 Q Did you ever observe Mr. Leung Tat hit or punch
24 or strike any deputy?

25 A No, Well, he grabbed at Deputy Amundson, but 1

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 49 of 80

Robert Schnakenberg August 28, 2018 Pa§@ 49

 

1 didn't see anything prior to that, but when 1 saw them,
2 they were locked up.
3 Q Am 1 correct that you never saw Mr. Leung Tat
4 hit or strike any deputy?
5 A Well, again, his hands were on Deputy Amundson,
6 so he's touching an individual.
7 Q You observed Mr. Leung Tat touching Deputy
8 Amundson?
9 A Absolutely.
10 Q Am 1 correct that aside from Mr. Leung Tat
11 touching Deputy Amundson, you never observed Mr. Leung
12 Tat hit or strike any deputy?
13 A NO.
14 Q And after Mr. Leung Tat is placed in handcuffs,
15 do you then remove yourself from any involvement, go
16 back upstairs to the second floor?
17 A Yes.
18 Q And would the next time that you became aware of
19 anything involved in this incident have been Mr.
20 Miller’s office contacted you?
21 A That is correct.
22 Q 1s there anything that you observed with regard
23 to this incident that you've not disclosed to me so far
24 here today?

25 A No, sir.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 50 of 80

Robert Schnakenberg August 28, 2018 P&Q€ 50

 

1 Q 1s there anything that you've heard from either
2 Deputy Amundson or Mr. Leung Tat or Major Holmes that

3 you have not disclosed to me so far today?

4 A No, sir.

5 Q Did you have any contact with Jonathan Sutton?
6 A No.

7 MR. KOERNER: 1 have -- 1 have nothing further.
8 1t’s possible Mr. Miller wants to question.

9 MR. MILLER: 1 just have a few follow-ups for
10 you.
11 CROSS EXAMINATION
12 BY MR. DORSEY MILLER, ESQ.:

13 Q And 1 want to be clear, when Mr. Tat is first

14 approached by Deputy Amundson, you’re still upstairs,
15 correct?

16 A Yes, sir.

17 Q You've already explained that it was loud and
18 noisy on the pier, correct?

19 A Yes, sir.

20 Q Even as Mr. Tat and these individuals he's
21 arguing with are yelling at each other, you couldn’t
22 have made out what they were saying because of the
23 noise, correct?

24 A Correct.

25 Q Okay. So in terms of anything Deputy Amundson

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018

Page510f80

 

Robert Schnakenberg August 28, 2018 Page 51
1 may have said to Mr. Tat before they begin grabbing at
2 each other as you described, you wouldn't have been able
3 to hear that from your vantage point, correct?
4 A Correct.
5 Q So, for example, if he asked the plaintiff to
6 step out of the crowd so they could talk, you would be
7 able to hear that, correct?
8 A Correct.
9 Q Okay. 1f he asked -- or if he gave any other

10 type of commands to Mr. Tat before he first approached

11 him, you wouldn't have been able to hear that from your

12 vantage point, correct?

13 A That’s correct.

14 Q Okay. Not saying there were not conversations,

15 there were no commands, there were no requests made

16 Deputy Amundson, you’re saying because if there were you

17 couldn’t hear what they were saying, correct?

18 A That is correct.

19 Q And 1 would also like to clarify something. You
20 were asked whether you spoke to Major Holmes before

21 Deputy Amundson was directed to go downstairs, right?

22 You remember that?

23 A Yes.

24 Q Okay. 1 believe you said some time ago that you
25 didn't speak to Deputy Holmes, but isn't it correct that

 

by

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 52 of 80

Robert Schnakenberg August 28, 2018 Page 52

 

1 earlier in the deposition you said that once you saw the
2 disturbance you had mentioned to Deputy Holmes, correct?
3 A Well, he was standing next to me, and 1 put the
4 flashlight on there, so 1 mean, 1’m sure he observed the
5 same thing 1 observed. 1 don't remember if we had any

6 conversation, but he was literally standing right to my

7 right.

8 1 Q Major Holmes, that is, right?

9 A Major Holmes, yes.

10 Q 1n other words, you don't recall having a

11 detailed discussion about it, but you did mention that
12 you saw something?

13 A Right, well, 1 said, hey, we got something going
14 on. 1 mean, if that's a conversation, then, yeah, 1

15 guess 1 misspoke, then 1 had a conversation, but it

16 wasn't -- it was comment in a flashlight to the area.

17 Q And 1 also want to clarify something else. You
18 mentioned that as you visualize what is happening

19 downstairs between Mr. Tat and these people he's arguing
20 with, other people are looking, is there a crowd

21 beginning to gather?

22 A Well, there was a crowd already, but what

23 happened was everybody starting turning to the

24 disturbance, so you could tell exactly where it was

25 occurring. You could hear it. You could see it. And

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 53 of 80

Robert Schnakenberg August 28, 2018 Pa§€ 53

 

1 you could judge by the crowd in what direction it was

2 coming from, because they all turned their heads and

3 were looking at the issue.

4 Q And you said there were several thousand people
5 on the beach that night, correct?

6 A Over 75,000.

7 Q So a situation like what you were observing from
8 up on the deck is a potentially dangerous situation;

9 would you agree with that?
10 A Absolutely.
11 Q 1s that the whole reason you sent Deputy

12 Amundson down there in the first place?

13 A Absolutely.

14 Q Whether it was you or Major Holmes or whoever?
15 A 1t could easily turn into a melee.

16 Q So that is potentially a reasonable treat to

17 public safety what you’re witnessing, right?

18 A Oh, absolutely.

19 Q Also 1 want you about Deputy Amundson calling
20 for backup. You had already witnessed this situation
21 with Mr. Tat and Deputy Amundson are grabbing onto each
22 other, correct?

23 A Correct.

24 Q Okay. And once you see that, you go downstairs

25 immediately?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 54 of 80

Robert Schnakenberg August 28, 2018 Page 54

 

1 A That’s a -- yeah, that's a sign that 1 need to
2 get down there for backup.
3 Q Okay. So even though he didn't call you, you
4 were there anyway, correct?
5 A Of course.
6 Q And if he perceived a threat, would you agree
7 with me that it might not be practical for him to pick
8 up his radio and say, hey, 1 need backup?
9 A 1t would be unsafe for him to do so.
10 Q And also want to be clear, when you see Deputy
.11 Amundson at the table, there's a period of time that 1
12 guess you can’t see him because your view is blocked,
13 the next time you see him he's already engaged with
14 Mr. Tat, correct?
15 A Yes.
16 Q Okay. 1 just want to be clear. 1t was not your
17 testimony that Deputy Amundson simply walked up to
18 Mr. Tat and grabbed his arm for no reason, correct?
19 A 1 never said that.
20 0 You're saying you didn't see that initial --
21 that initial contact with Amundson and Leung, correct?
22 A Correct.
23 Q Okay. You would rely on Deputy Amundson to tell
24 us what happened in the situation, right?

25 A 1’m sorry. Say that again?

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 55 of 80

Robert Schnakenberg August 28, 2018 Pag€ 55

 

1 Q You would rely on Deputy Amundson to tell us

2 what happened in the moment he approached Mr. Tat,

3 right?
4 A Tell who?
5 Q To tell us, tell anybody because he's the One

6 that went down there, right?

7 A Right.

8 MR. MILLER: 1 don't have anything else.

9 REDIRECT EXAMINATION

10 BY MR. HUGH KOERNER, ESQ.:

11 Q Would you agree, sir, that no person in the City

12 of Deerfield has the right to slap or strike Mr. Leung
13 Tat if he -- they perceive him wanting to smoke a

14 cigarette on the boardwalk?

15 MR. MILLER: Object to scope, but go ahead.

16 A 1 would say no.

17 BY MR. KOERNER:

18 Q Would you agree with me that it's your

19 responsibility as a police department and part of your
20 policing function is to ascertain why it is that people

21 are engaged in disturbances?

22 MR. MILLER: Form. Asked and answered.

23 A That would be part of the investigation.

24 MR. KOERNER: That’s all 1 have. Thanks for you
25 time today, and it's nice to meet you.

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 56 of 80

 

Robert Schnakenberg August 28, 2018 Pa§@ 56

1 THE WITNESS: YOu tOO, Sir.

2 CGURT REPORTER: WOuld you like tO --

3 MR. KOERNER: 1’m sorry. He’ll read, right?

4 MR. MILLER: Yeah, but 1 got a quick follow-up.
5 MR. KOERNER: You can just do an affidavit if
6 you’d like,

7 MR. MILLER: This will be quick.

8 RECROSS EXAMINATION

9 BY MR. DORSEY MILLER, ESQ.:

10 Q Did you ever see anybody slap Mr. Tat that
11 night?

12 A NO.

13 Q To your knowledge, did he ever tell BSO he was

14 slapped that night?

15 A 1 have no knowledge.

16 Q Not to your knowledge?

17 A Not to my knowledge.

18 MR. KOERNER: Just a follow-up --

19 THE WITNESS: Another one?

20 RE REDIRECT EXAMINATION

21 BY MR. HUGH KOERNER, ESQ.:

22 Q You didn't talk to -- you didn't talk to anybody

23 to find out what happened?
24 A 1 did not.

25 Q You didn't talk to your subordinates so you

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 57 of 80

 

Robert Schnakenberg August 28, 2018 Page 57
1 would haven't any knowledge because you didn't engage
2 yourself in any follow up, correct?
3 A Correct, 1 did not conduct the investigation.
4 Q You trust that Deputy Amundson was properly
5 trained to conduct the sort of investigation that was
6 necessary and would have people come in to help him if
7 he needed help, correct?
8 A Yes.
9 MR. KOERNER: That’s all 1 have.
10 MR. MILLER: We'll read,
11 COURT REPORTER: Read. Okay.
12 (Deposition ended at 11:14 a.m.)
13 (Reading and signing of the deposition by the
14 witness has been reserved.)
15
16
17
18
19
20
21
22
23
24
25

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 58 of 80

 

Robert Schnakenberg August 28, 2018 Page 58
l VERBATIM SUPPORT SERVICES
2 12 SE 7TH STREET, SUITE 702
3 FORT LAUDERDALE, FL 33301

4 SEPTEMBER 18, 2018

5 ATTN: CAPTAIN ROBERT SCHNAKENBERG

6 c/O: DoRsEY MILLER, EsQ.

7 lN RE: DONNIE CHIKEZIE LEUNG TAT V. GARY AMUNDSON, et al
8 CASE NO.: 17-62347-CiV-HUNT

9 Dear Captain Schnakenberg,
10 Please be advised that your deposition taken on August
11 28, 2018, in the case described above has been transcribed
12 and is ready for your review. Please contact us for an
13 appointment to read and sign this deposition at your
14 earliest convenience.
15 1f you do not read and sign the deposition within 30
16 days, the original, which has already been forwarded to
17 the ordering attorney, may be filed with Clerk of the
18 Court. 1f you wish to waive your signature, sign your
19 name at the bottom of this letter and return it to us. 1f
20 you have any questions regarding this matter, please feel
21 free to contact us at (954) 467-8204.
22 Sincerely,
23 Michelle Nichols
24 Reporter and Notary Public

25 1 WAIVE MY SIGNATURE

 

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 59 of 80

Robert Schnakenberg August 28, 2018 Pa§e 59

 

1 ERRATA SHEET

2 PAGE NO. LINE NO.

 

 

 

 

 

 

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

23

 

24

 

 

25 SIGNATURE DATE

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 60 of 80

 

Robert Schnakenberg August 28, 2018 Page 60
1 CERTIFICATE OF REPORTER
2
3 STATE OF FLORIDA
4 COUNTY OF BROWARD
5
6 1, MICHELLE NICHOLS, do hereby certify that

7 the foregoing testimony was taken before me; that the

8 witness was duly sworn by me; and that the foregoing

9 pages constitute a true record of the testimony given
10 by said witness.

11 1 further certify that 1 am not a relative
12 or employee or attorney or counsel of any of the parties,
13 or a relative or employee of such attorney or counsel,

14 Nor financially interested in the action.
15 Under penalties of perjury, 1 declare that
16 1 have read the foregoing certificate and that the facts
17 stated herein are true.

18 Signed this 28TH day of AUGUST, 2018.

19 _`\
20 MMH¢/U@,§
21 ---------------------------
22 MICHELLE NICHOLS
23

24

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 61 of 80

 

Robert Schnakenberg August 28, 2018 Page 61
1 CERTIFICATE OF OATH
2
3 STATE OF FLORIDA
4 COUNTY OF BROWARD
5
6 1, the undersigned authority, certify that

7 ROBERT SCHNAKENBERG personally appeared before me and was

8 duly sworn.

10 Witness my hand and official seal this 28TH day
11 Of AUGUST, 2018.

12

: MWW ./MK

15 Michelle Nichols, Court Reporter

 

16 Notary Public, State of Florida

17 Commission No.: GGl94900

18 Commission Expiration: March 12, 2022.
19
20
21
22
23
24

25

 

 

 

Verbatim Support Services

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 62 of 80

 

 

 

 

 

 

 

Robert Schnakenberg August 28, 2018 Page 62
'~~~~~~W_~ 21:4 2224 j 91.17 9;11 12;13
1111 ' ,_` 37:23 43:4 4 nw 32;5 25:2 38;7 40:6,

45;10,13 9_05 8 49:9 53:10,
"everybody 4 ' l 13,18
23;5 2°°° 11;1914:2 1424
9:5 10:5,15,16 20_13 18 n accommodate
1 555 2001 4th im;i 718
th 10:5,13,15,17 11:2312:11 A-M_U_N_D- across
1 2003 13:4 20;12 716 41-19
21125 2211 10:20 25:13,14 29:15 ' act
4114'5 2005 a-m- 39;19,23
5:10 57;12
10 10:21 5 action
45112 2013 A1a 5:23 6;4,11
10-biock 1018 525_8 1320 31;17 39;1
25114 ' ability 40113 45§22
2014 __ _____ . . . . .
1°9’°°° 11;19 12;18 -, 31§16 33'20 3°1""1'95
29117»18 14:217;16,20, 37'15 2015
10:10 24 20:13,15,18 75 able actual
5:10 3217 46121.25 11;22 24:23,24 2215 2923 37:14
47:7,13,18 25;3 29;13 40119 5112.7.
11:14 48.3 11 actually
57:12 ' 75,000 6:16 25:10,17
2018 25;2 53;6 about 27:19 28:10
12 5:3,10 47;22 6:21 9;25 _ _
138 -- 10132424 addmonm
15 211):_14 8 ii 25;8,13 26;23 2721
45:10 l 810 09 2812 34115 administering
21st '_ 40:20 45:11,12 36;1
1986 13;1814;14 34‘22 52:1153;19 _
925 10:12 advise
22 9 above 34;6 35;19
1991 17:2318:2 ~~4_~ 8:2,512;23 ` ___
9;710;12,13 1514 adw=ed
23 90 32;4
1999 17;20 29:17 absence d _ _
96 , _ a wsmg
28 90,000 :‘71;1:;?'22 31:11
'_" _‘* 5;3,10 11:22 24;23 ' ’ _
2 aHaws
absent
j 2nd 901.17 38_20 403 10;22,2413;4
17;23 13;2 24 33:2,10 absolutely

 

Verbat im Support Services

 

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 63 of 80

 

 

 

 

 

 

Robert Schnakenberg August 28, 2018 Pa§€ 63
affidavit 25 22:4 23:9 15,18 46:3 apply 32:1,16 34:‘|1
34:19 56:5 25:15 28:17 48:10,18,25 6:10,11,24 35:23 36:24

after 29:14,15 31 :15 49:5,8,11 50:2, 16:1 37;4 38:11,17,
49_14 37:1,3,8,15 14,25 51:16,21 a roach 21 40:4 48:5
' 43:3 45;1 53;2 53;12,19,21 pp
35:18 arrested
afterwards 55:24 57:9 54:11,17,21,23
. 31:22 34:17,20
25.25 55:1 57:4 approached
all-day 50_14 51_10 36:9,18 46:2
AG 13:1,9 Amundson’s j `
_ 55.2 arrestee
31.13 30:21
allow appropriate 30:5
again 38:15 40:22 Ange|o _ . -
613 20:19 2914 817 33.25 36.5 arresting
1 _ allowed . 24:1
33.15 38.24 16_19 l approximately
40;12 49;5 ' 3'1‘;'_‘: 24 17:11,14,22 arrests
54:25 along ` ’ 18:3,4 11:16 1411
against 13:18,20 15:11 annually area ascertain
41;24 2425 287 1812 12;1613;22 55:20
a em already Another 15:617:1 aside
§5_5 50:17 52:22 56:19 19:24 20:12,25 24_15 49_10
' 53:20 54:13 answer 24:14,25 ` '
ago also 7_2 3 165 317 25:14,21 26:9 ask
51:24 252 51_19 ` ’ ` ` 27:10,22 28:3, 24:10 36:22
` ` ` answered 9,“|1,25 29:3,
agree 52:17 53:19 55_22 19 23 30_11 asked
35:16 53:9 54:10 ` 3417 365 36:16,22 51:5,
54:6 55:11,18 anybody ' ' 9,20 55:22
Amundson 7_11 22_5 25_5 39:12 40:7
agreed 5:24 7:16 8:14 2'8_22 3;1_4 ` 41 13 44:23,25 asking
9:14 19:5,6,17,20, 55:5 56_1`0 22 45;5,3 52;16 6:1918:11
25 20:7 24:16 ` ` ’ _
ahead 25-20 23 26-1 anyone 319“'“9 assault
16:5,15 21:24 ' ' _ ' ’ _ _ 50;2152;19 37:13
32:14 35:13 1322 2€:1£11,113l 2317 421 assist
36:15 33:23 ’ ‘n ’ anything a"“ _ 7 w
_ _ 17,22 29;2,5, _ _ 38;20 39;5,9, 11-1/ 2~)--+,5
39`6 40`5 22 25 30'417 6'2018`15 1015 54'18 46'3
55:15 ’ 2_ ' j13’ 24:19 26:24 ’ ' '
alcohol §:_3 33_:3' 27;6 29:6 around assistance
'5 5' 5 46:1448;11,20 14;24 20:23 37:20
16:8 38:1,4,9,15 _
49.1,19,22 41:6 .
41:1,12,16,19 _ _ assisted
all 50.1,25 55.8 _ _
7_8 9_2511_23 42:2,6,11 43:7, arrest 22.20 45.24
' ' ` 12 17 22 44;4 anyway 14:631;412 . .
12:23 13:5,22, ’ ’ ’ ’ ' assistin
11,19 45:2,4, 5424 13,14,21,23 g

 

Verbat im Support Services

 

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 64 of 80

 

Robert Schnakenberg August 28, 2018 Pa§€ 64
24:20 22:9 25:11 beach 17,23 44:3 26:11
Assumes :;;1 41;10 :§2:,1§;351110;214, ¢51;:; 943:12 both
32;13 38;22 ' ' ' ’ 1 ' 45;1746:9
_ vii 12:2,4,12 bice
assuming B 13;17,20 15;8, 402 bottom
6:4 ~* ffff _ a 1516;22,23 ` 21122 2313
attended back 17212’1_6’25 baz¥;|es brawl
12;15 9:1310;8 34-3 53~5 ' 20:11
12;18 33:18 '
attention _ _ became b'g brawls
1819 229 382 41-25 18:17,2149;18 13;9 2013
28§3 ' 42:3,5,12 b_ '
' 44:10 45:19 be°_°"‘es '1%9? break
attorney/client 46:20 48;7,17 1547 ' 7:6
6:18 49:16 before bike
11_ 11 _ 16_11 brought
August background 2 :7’1?';2'10 ` 18:19
5;3,10 11;18 3'93 ' bit
32:5 36:1,5 6_14 2116 Broward
authority backing 51;1,10120 266 ` 5:25 6:1 8:25
31;13,22 34;3 26:61 b _ ‘ 9;710;715:18
35:18,19 36;22 eg'“ black 17:25 33:19
38-912 backup 51:1 32~17 46-18
' ’ 37:16 38:5 _ _ ` '
authorization 53:20 54:2,8 b:g_';:';§m blocked BSO
35:5 ' ' 30:3 54:12 56:13
backwards h lf
authorized 30:11 44;11 b;_1; 17 blocks budget
34;12 35;3,9 ' ’ 14;21,22 8:2317;11,15
band b _
available 14:20 ‘1*'1'_‘:’ 15_5 187 board building
17;8 ' ' ' 10;3 15:1216:23
bands 26:8 27:4 42_20
Avenue 1329.11 31;12,19 32;11 boardwalk `
13:1814:15 barely 35;20 36;4,21 15:7,16,21,25 bushes
aware 29:16 37§9’_'12 46:1 J§zj;zgz:' 21:15
14;1 15;20,24 48'1"22 "n' ' "“’ "” business
Based _ 18,22 27:10, _
17:2 18:7,17, _ believe 18.15
22.23 14,19 33:21,24
21 23:24 25;20 31 ;2 40:23 318 35_21 j _
29:6.22 32:3, basis 41:3 48;10 36§5 41§10 C
1122 33;19 8:20 38:14 51;24 ' ' w
. 42;8 43;24
35;25 38;14 39.3 11
49_18 between 55:14 Ca
' battery 12:1 17;24 37116 5413
_ boom
away 462 18;2 27:6,12,

 

 

 

 

 

 

Verbatim Support Services

 

Case 0117-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 65 of 80

 

Robert Schnakenberg August 28, 2018 Page 55
calling 19125 circumstances color 2118
53:19 , 32110 34:11 2919 30:7 .
certain 38_16 25 concerning
calls 12:25 39:15’19 41_20 come 1819 27:1
8:2311:17 _ ` ’ ` 1311 2514 57:6
1 certainly _t conduct
came 23:21 C' y comes 15124 24:3
_ _ 7123 91510118
10.8 22.15 . 40116 57:3,5
_ _ chain 11:9,10,21
28.3 45.20 . . .
48_12 23:22 12;2,4,11,15, coming conjunction
can’t changed ?:1518,11,12, 53:2 1415
8_12 13_2 47:11 22’2; ::1’22’ command considered
` ' ’ ' ’ 7:19,20,22 3416 37:12
16111 20:14,15 changes 16,19,2413;1 23_22 48_4 5
2618 29:19 46:23 34;2,4,12,16 ` ' ’
41:7 13 45:7 39;11 55;11 commander contact
’ h
54:12 ° afge 11;20 12:1043:11
7:24 8122 Civi|
. 4418 4514 5015
capacity 11120 5;23 6;4,12,24 commands 54_21
1216 _ 4318 51110,15 '
Chal'ged clar|fy
_ contacted
captain 31119 51;19 52;17 comment 18_9 41_11
614,5,6 7123 52:16 ' '
811 4 9_12 chat clear 49120
` ’ ' 8119 21;20 50;13 commission _
10:221115,13, 5411016 1222 container
16 3311 check ' ' ' 34118
t ' 42:16 client commit contemporarie
cap alns _ _ _
820 chief 141218.8 1 39.13 8
8125 1018 22'15’17 33'17 communicate 9:25
cases
15110 35:6
31:11 32110 cl101$_;2 42_20 contract
cigarette ' ' communicatio 17:24
cause
55:14 n
31122 c|10781;dg 12_ 10 contractor
d cigarettes ' ’ ` 15:13
cause 15121 Closer company
2313,10,13 44_15 15_1 control
33113 CirC|€ ` ` 16114 33:16
2119 4115 closest compel conversation
causes
44:25 ~ 39119
39:1 ::`:’;’11’23’ 1913 5216,14,
C d circled ’ complete 15
° e"° 42;19 43;1,3 colonel 46;19 47;1,18, _
8:7 conversations
. 815,8 22
11 circumstance 51 ;14
ce 40:21 41;9,14 complying

 

 

 

 

 

 

Verbatim Support Services

 

Case 0117-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docl<et 10/05/2018 Page 66 of 80

 

Robert Schnakenberg August 28, 2018 P&g€ 66
conveyance course danger definitely 3415 35125
34123 23119 26125 31118 4118 3811,4,9,15
32125 5415 4111,11,16,19
corner dangerous delay 42_61143_7
42120 court 5318 39120,23 ` ’ ' '
5_81156_2 12,16,22 44:4,
coronel 5`7_’11 ` date department 19 4512,4,14,
8110 ` 519 9115 3319 18 4613 48110,
covered 55119 18,24,25 4914,
°°"e°t 6~18 day 5 711 12 50~2
121214:15 ` 13:5,23 departments 1;1 ’25 ;51_16` ’
161121815,17 create 12125 ’ ' ’

. . _ day-fO-day 21 ,25 52;2

19.18 23.6 40.21 .
8:3,20 11:13 depending 53;11,19,21

26:9'12 27:10 crime 24-24 25~9 54-1017 23
2812 2918 3313 days ` ` ' ’ ’

39114 29118 38125 55;1 57;4
36;1437;17, 9:13 40_1245_11
20,23 3825 Crime$ deal ` ' describe
39123 4012,11 10116,17 13_7 depends 22;12,24 27;16
41:9114 42:61 _ _ ' 31;1534:15 28;1048:11,20

criminal

20 45121 6_11 10_613 deals 3711 3917 d _b d
47;13,17,20, ` ` ’ 35:3 46:20 ;;_°2'1' 5°1_2
21,24 4813 CROSS . . ` `

_ 50_11 deck deposition d _b_
49:3’10»21 ' 11;2318;23 5;1,9,23 6:7, es?" '"9
50:154,18,23,24 crowd 19:14,15 20:25 1524 7111 38.16 41.19
51'3’ "»7’8’12’ 20;11 22;7 21;13,21,23 14;1215:4 descriptions
13j17»12’25 25;1 27;20 2617 27:10 52;1 57;12,13 29;12,20
522 53~5'22» 28;2,5,7,11 53:8 _ _ _

23 54:4 14 181 _ _ depositions detailed
’ ’ 33.15 51.6 .
21,22 5712,3,7 52_20 22 53_1 Deerf|e|d 14111 52111
, ' ’ ` 7123 811,15,21 d t. d t t.
°°“'d"t crowded 9;5,14 10;4,9, epu 'es e e° "'e

- - ` " ' 1 22
28124 29120 custod 1212,4,7,9,12, 37 19’ determine
3020 5021 y 1513:1915:3, deputy 23;2 33;24
51;17 22:21,24 30;14

33_17 38_12 1516122,23 5:25 8:141915, D_ k
Counsel 44§12 ' 17;12,16,19,25 6,20,25 20;6 1';11 1012
5;13 ' 18:1 34;3 24;15 25:20,23 ‘ ‘
55112 2611,16,22 didn't
C°_“"ty_ _ D Defendants 27;4,13,18,23 22;17 25:19
5'256~115'18 518 28;11,17,22 32;1549:1
couplo daily ' 29:2,5,22,25 51;25 54:3,20
27;15117 29;4 18114 defender 30:4,16,21,24 56:22,25 57;1
6115,16 3213 33113

 

 

 

 

 

 

Verbat im Support Services

 

Case 0117-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docl<et 10/05/2018 Page 67 of 80

 

Robert Schnakenberg August 28, 2018 Pa§@ 67
different distant don’t 2119 31115
61141514 42117 715 8118,19 drove else
38124 3911 ' -
46_21 5 district 1::181 ;21`1199 4619 24119 26120
' 7:24 8;1,3,15, 16j171§_é du| 33;1734;12
dignitaries 22,2510114 20:19 23: 5_; 36_13 52117 5518
12:1,11,15 24;2 ' '5’7’9’ ‘ '
12 2513,24 dunn employer
Digressing disturbance 26:3,7,18,19 g 6113
13123 18124
17110 191120110 31111632115
’ 27117 43111 encountered
direct 2117 2313,11, 3315 3511 3619, 41_1
. . 13,17.25 10 39:14 44:21 duties '
5.20 20.17
2616 25:13,22 26:2, 46;7,3,9,15,25 38:18 end
' 7 27:2,7,23 52;5,10 55:3 ,__ 23:9 43;2
directed 2813 4 20
’ ’ E ended
19:5.6,13,16, 30117 40;6,10 D;'1$7ei5/0_12 m 57_12
21 2012 26119 4114 5212,24 5'6_9 ' each '
' 55;21 °'°W" 41;20,22,24,25 10'315_17 ' 1
direction d_ rt d 13:12 1224 43:22 44;4 '
22.9 25.5,13 26.19 51:2 53:21 40:20 57:1
directors d. . . 27;19 29:5,14,
12:25 '1`;)'_$6'°1:'1 15 30:12 42;24 earlier engaged
- ` ’ 43;2 45:12 24122 5211 1913 30:4,6,13,
disclose
620 document 53;12 54;2 easily 17 40:20 43:18
' 3411 47114 55;6 53_15 44121 45111,15
discioced d _ ` 54:13 55:21
43:19 49:23 d°°_“me"te d°‘”“$ta"$ east _
50;3 47'5 201215 26116’ 13;21 15;16 6“9_39'"9
d. t. doesn’t 22 2755»9’_13» 21:16,19 42:10 1114
|SCi'e |On 18 24 3015 15
34117 4719 ’ ’ enou h
24;8 43;23 44:11 edge 8.14922.9
. 2N4 ` '
… dye 15-3;1‘129».23 t -1
27:6 52:11 6'8 48112 51121 eight-block e;;_;°“
. dollars 52119 53:24 29118 '
dispel 18_2 t.
407 - downtown either 9"."9 l
. done 1017'16 716141615117 8'2_216'2_
display 35:16 draw 19:10 2016 24.25 30.1
- 2116 ' '
distance Donme entrance
- - elevation
22:4 42:16 5'2318'8 drew 14;19

 

 

 

 

 

 

Verbat: im Support Services

 

Case 0117-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docl<et 10/05/2018 Page 68 of 80

 

Robert Schnakenberg August 28, 2018 PaQ@ 58
equal everyone 1117,10 34124 3512,8 4112 43123
42117 9:14 . 5011351110
explain far 53_12
equipped everything 23115 3712 15116 20124 '
37119 8:24 33:17 39:3 4312,19 44119 fit
ESQ 3718 44122 exeieinee 49123 5013 3911
5121 50112 evidence 50117 fear fits
55110 5619,21 32114 38123 . 40:7 32117
explanation
essentially exactly 33112 feasible five
1218 4515,18 811813121918, extent 2414 15110
even ::§0;14’15 2811 female flashlight
22118 24123 ` ` 1912 22112 5214,16
47_21 50_20 39:21 4116 extremely
54:3 ` 44121 4517 712 females flees
` 46:7 52124 29110 31123
event eyes
1120 21 13_1 EXAM|NAT|ON 2513 few floor
10`23:18 35:1’1 5120 50:11 27123 50:9 43:23 49116
47;3 55:9 56:8'20 F fight Florida
events example 40120,21 15118 3116
- face - -
12121 13122 51'5 40.15 fighting ;21:§ ;:`§5_3
2417 except 40215 9 ' ’ ' '
6;11 31;23 faciiitafe f_ ht
ever 38:17 '9 S follow
1014 19125 exercise 20:14,16 31_6 32_23
23:2,7 25:16, 35;10 facing iiiming 57§2 '
20 29:5 30:21 exhibit 4211,2 45118 201 `
3213 3318,12 15_3 21_25 fact ' follow-up
3415 35125 22:1 41:4 5 6:11 33:23 find 5624,18
:§i ; 34:;61¢110 13 exigency ' 35;8 47;15 2347 5623 follow-ups
' ' ' eeiee 40:11 facts firework 50:9
every 32;13 38:22 1824 follows
8123 1012 exigent _
. fireworks 516
11122 20:14,16 3911840121 Fa" 11.1912.6.|6
. . 8114 ` ' ’
2414 32'1_6 exit 13;514:23,25 f°1;48 15_13
36:10 3711 42:5,7,9,10,11, fail 20:1 22:6,8 ' '
38'24 46'23 14,15,24,25 40111 26:11 football
everybody 44514 familiar first 4415
2023 52:23 experience 13319 3231 516 13:13 1515 force

 

 

 

 

 

 

Verbat im Support Services

 

Case 0117-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 69 of 80

 

 

Robert Schnakenberg August 28, 2018 P&g€ 69
46;11,17,20 further 12:20 47:4 guy happy
47:1,4,10,14, 21;18,19 50:7 goes 1012 12;7,9 7:8
19232 4 1 1
571 ’ 5 8 4’ furthest 21117,18,19 3014 haven’t

’ 13;21 27;24 42;15 guys 57;1
forced 6:20 .
4745 ' ~ good hawng
' § g 9:15,17,19,21 j 5:6 22;23
forcibly 10:2,4 4 A*H _ 52;10
31123 Gary
5;24 7:16 g°tt_e" _ hand hea_d
form 45:24 1621 38.4 39:8 12.7,9
15;6 16:5,15 b h d
31:7 32:13 gate gra_ _ handcuff ea_ 8
33:4 35:13 17:3,6 38.20 39.4,12, 329 53.2
36-15 38-22 14’16’25 h
' ' gather handcuffed e_ar _
47.6,8,9 55.22 52:21 grabbed 48:9 9.1918.24
formulate 32;12 48;25 20;22 22;5,10
249 gave 54;18 handcuffing 2613 43:7,10
' 5119 grabbing 45:25 51;3,7,11,17
F°rt general 32;9 39;9,10 handcuffs 52:25
10-7’21 17;819:2,23 51;1 53;21 46:12 48;22 heard
four 2819 4113 d 49114 50;1
_ . _ _ gra e
14.21,22 42_22 44-23 45-8 822 handle help
fourth generally great 26117 30:15 57:6,7
- - 6;24 17;4
2422 42'23 9;17 11:4 hands here
friend getting tl 11123 30110 5:8,14,22 6:11,
9:22 24:21 39;9 - 9'9‘:' y 32;5 33;13 12,13,1717;6
' . 37'5 3612,5 40:22 21;314 13
front give . . ’ ’
21_1134_19 10.1011.18 ground 43.22 44.4 29;1737:7,3
' ' ` ` 18:10,13,22 49:5 ; ;
37:10 41:6'7'8 28:14 2919 45-24 46~1 5 6 ill (135:1:29’2130’24
4221 306 ' "’ ’ happen ’ ' ' '
fully given 13.21 45:12 49;24
32;11 617 3413 3818 happened
_ _ guess 25:25 27:22 hey
funchon 9;::; 52155412 3&2&254422 39145213
55'20 ' guided 52:23 54;24 54-3
functions Q|ad'y 4816 5512 56123 He’"
11;14,2512:8 38-6 gun happening 56:3
23-16 giobaiiy 39:8 52:18

 

 

 

 

 

 

Verbatim Support Services

 

Case 0117-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 70 of 80

 

Robert Schnakenberg August 28, 2018 Pa§€ 70
he’$ - 13162115,12, 32116 3315 1924 34113
7;3 11;2 19;13 l __ 14 intention 36;6 37;6 43:7
37:9 39;7 . . . _ _ 53;3
40:17,18 49:6 imagine in3c:5ic/ation 38.21 40.3 itself
50;20 52;19 16122 ' interaction 8_3 28_4
54113 5515 immediately innci€i-\;it:rt;a€|5 496 22117 -t,
hierarchy 39120,23 53125 ` ` ' internal l 65_14 8_7 25
7125 imperii in2c;i'\;i;lt;a5|'si8 21 10122,23 9:13,1911:15’
hit 31225 50:20 ` ’ into 21,2312125
48:23 49;4,12 incidence ' 20111 2211,21, 1311,6,8,9,16,
_ _ inform 24 24113 30114 18,201715,9
holding 23-9
41_2022 31121,24 3311738112 23110,162418
' ' incident _ f t_ 44112 53115 25112,14
Holmes 1211613116 '" °_rma,i'°_’" . 29;13,15,16,19
_ _ 24.12 27.22 introduce
711410123 14-918-10,12» 29_6 31_25 5_13 3716 39124
111241819,19 18,2149319,23 47:2 48:i ' 45112 47111
19:3,10,12,15, inciude ` ` investigate 48;5 50:8
17 2016 24!15 11:14 initial 1935,7,13,16, 55118,25
26;21 27;1,6 2323,11 54120, 22 20»110 i
46:2 50:2 including 21 . . . 'd
51_20 25 522 32:24 investigation 21;15
` ’_ ' ’ initially 2413 55123 ,
8’9 53'14 incorporate 33:14 44121 57:3,5 1238
412 '
h°n_est _ injuries investigations ,
22'16’18 46'16 increased 47:7,8,10,16, 10:6,14 '?ii 15 22 6_4
3?5 - t , -,
hopefully 17’22 investigative 19 7;23 8;22
7-5 incumbent insight 23:16 9;6 10:15
242 - . .
huge _ 27-21 invoivedl 11:15 15:2,4,5
12'2513‘9 independent instance 25:18,22 46;13 1918 21'3’14’
511_5’21'2_2 613 independently instruction lr`vclr/eme'it 37;7,39;8,1'0,
55'10 56'21 2314 33:9 49115 14 52;4 54:25
hundred indicate instructs isn’t 5613
29¢17 35;20 38;2 7;1 51;25 i,ve
hundreds indicated intended israei 8112 918 15:10
hurt indicating intent issue
40119

 

 

 

 

 

 

Verbat im Support Services

 

Case 0:17-cv-62347-Pl\/|H Document 58-2 Entered on FLSD Docl<et 10/05/2018 Page 71 of 80

 

 

 

 

 

 

 

Robert Schnakenberg August 28, 2018 Page 71
jere-fein 31110 32:18 leaving 815 10120 loitering
j _` viii j 33:7 35;15 29:23 like 34:17
36;19 39:2,17 _ _ l
Jafreda 4019 47112 leaftw 27 13 ::;8144§;:216 1 lo7'1;19-2 10~10
919.11,22 50;7 55:10,17, ' ` ' ’ ` `_ ` _ `
24 563 518 le 37:17 41 ;23 20.4 26.1,3
Jim 21 5719’ ’ ’ 496_8 13 48_3 43;22 44;4 27;12 29;2
8:9 ' ' ’ ' 45;1546;14,23 looked
Jonathan legal 51119 5317 18125 41123
_ L 38:9 39:3 56;2,6
50.5
Le°n 1_ looking
judge large 43_14 45_5 '::2:;_15 1613 1912
53:1 11;21 20:11 ' ' ' ' 20;21,23 34:22
Juiy later less l linemen 1 52120 5313
11;19,2312:11 22:15 37:5 17'20'21 185 41'23 43'23 looks
1412 20112 - .
18 2422 ,13. Lauderdaie |e7t-7 1913 2318 literally 22.18
' 10;8,21 ' ' ' 526 lot
a i Leung little 13:14 2217
K aw 5~2314~2 6 6-1413-5 25-5 29-19
_ 1111 11:7’1023120 113-8 22111521 21-16215~6 1 1
32:15,23 34;10 ' ' ’ ’ ' '
keep _ 24 32;4 33:14 30:7 46;21 '°"d
821 2513 35.4,9,20 316 35_16 19;3 20:22
36:17 j j live 22:9 26:9
kids 36.138.10,15 1319 5017
13:9 lawful 40;25 41:10, ' `
_ 36:14 38:17 15,18 42:3,13 load »---r~~ »
kind 48;5 43;10,17,21 30:3 Ni
41;23 46;13 . . “m_*"
laws 11:;11;31:64:`;1’ located made
knew 15;24 ’ ' ' ’ 13;2314:14 _ _
912518:11 11,1747;14,25 19_131621 142 32-17
30:.|2 lawyer 43;9,13,17,23 2117 2’5-1’0 50;22 51:15
6:12,16 7:10 49;3,7,10,11, j j main
knowledge 1525 14 50;2 54;21 262 41'1 13.12 13
16:1323:2 55112 42:12 ' '
27:5 33:8 34:5 'e;:tz leeallon maintained
40;25 43;1 ' 'e"e' 1420 45:25
56:13,15,16,17 leave 13110118»22 _ _
57:1 10:4 31;2,3 3714 46:20 '°°k"“ ma]°r
33_23 34_21 _ _ 9;13 7114 814,6,7
Koerner j6 21 2'2 "a'$°“ 10;23 11:24
5;15,21,22 6;3 3;’:4'8 12 16 1211 '°°"ed 18:9,1919;3,
16;9,18 19:18, 32'2’3' ' ' lieutenant 17'3»7 492 12,15 2016
19 21;24 22;3 2 '

 

Verbat im Support Services

 

Case O:l7-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 72 of 80

 

Robert Schnakenberg August 28, 2018 Pag€ 72
24:15 26:21 may 5:17 6:17,25 most 10:11 49:18
27:1,6 46:2 32:1O 37;2 7:1 16:5,15 17:9 52:3 54:13
50:2 51:20 51:1 19:17 21 :20 move nice
52:8,9 53:14 l mayor 2316 31:7 27:14 55:25

32:13 33:4
make 12:22,24 .
35:13 36:15 moved Nicho|s
6:25 11:16
mean 38:22 39:6 45:10 5:11
28:8 36:7 37:4
12:25 23:6,20 40:5 47:6 50:8, . .
38:11 43:16 moving night
34:16,18,25 9,12 55:8,15, 28_11 15 13.6 53.5
making 36:25 37:22 22 56:4,7,9 ` ’ 56§11 14
7;3 31;13,20 39:12 42:16 57:10 much ' ’
l 52:4,14 _ , 17:22 24:12 noise
ma e Miller s 2227 50:23
1912 22:14 means 49:20 '4
30:9 33;12 _ _ N noisy
males million ’_“"_ 50_,|8
29:10 meet 17:13,2018:2, nailed
manager 55:25 5 17:14 n;rzr:a|
12:24 me|ee mine name ' "

. 53:15 9;22 5_10 6,3 norma y
ma'f'p"'ated _ _ ' ` 14;24 24;11
48.6 mSeZn:lt|>n minute names N rth t
~ ' 3 916 24:7 21 29;20 ° eas

ma“_'p“'at'°" _ _ ’ 14;14 25:12,13

47.11 mentioned minutes nature l

52:2,18 27:15,17,23 14.12 nthan
manpower - _ _
. 2914 28.2 50.7

8.23 merged n near
many 917 misdemeanor 2510 45:6 numbers

8.20 25.4 7 9 t 31:1132:10 24:21

' ' ' ’ ’ me necessary
10 29:17 39:15 22:16 misspoke 57:6
k th d 52:15 0

mar me o need
marked Micheiie 26:13 37:24 54:1,8 16:15 32:1.3

1513 5:11 moment needed ::; ;::§
math might 552 20;10 57:7 ‘ '

18:6 6:25 54:7 month never o;>i:c;,t;c->?n39-6
matter mile 18`5 8112 22?16 465 ' '

5:14 6:12 25:11,12 more 49!3,1154319

18:19 20;8 17;19 2919 ObjecinnS

- t
Miller 30:7 neX 625

 

 

 

 

 

 

Verbatim Support Services

 

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 73 of 80

 

Robert Schnakenberg August 28, 2018 Pag@ 73
obligated 17:25 23:2 operation 40:24 10:11,12 11:14
32:23 33:20 46:18 8:23 24:11 owned 12:8
observations 49:20 33:16 15:12 patrons
43:16 officer operations owner 20:18 28:8
9:4 23:16 24:1 814
observe 31_20 24 35:5 pavers
19:25 23:20 35:10’18 opportunity owns 15:6
24:25 25:16 ` ’ 31 :24 37:2
_ _ 36:11,17 37:6, 15:2,5 pay
28.7 48.23
7,11 39:4,19, opposed o,c|ock 8:2
observed 23 40:12,16 1624 .
20_9 22_14 13.8 peace
30:18 3e_7 officers orange 31:20 39:11
41;18 42;12 :42:;:’235525:2’ 2119 P pen
44:3 45:2 49:7, 40_2'2 ` order 21:6
11,22 52:4,5 ` 35:6 PaCe people
' ’ 2814
observer o;f;‘_::; S ordinances 11:22 12:20,21
12;3 ‘ 15;2416;1,4 Paid 19;1 24;23
observing once 34:16 17119 25;3 29;14,17,
10:2 2019 . 19 20 30:3
: : Otherwise Palm ’
4013 53 7 33:16 45:22 6_23 45;9 31:12 32:8
obviously 52;1 53;24 ` 38:20 39:11,25
16:4 27:9 over PaPe"W°rk 40:7,15,20
30;12 °;‘;_20 20_15 10:22 13;25 1415,11 52;19,20 53:4
occur 2129 23:r,8 ;?§;41;81:§518 Paraph'asing 55:20 57:6
13;4 42;22,23,24,25 24§2’3 2’5_4’23 3112 perceive
occurred ::; :;f:; 44:16,17 53:6 Parki“g 39:13 55:13
12:17 20:18 ' ' overhang 13114 perceived
48:11,21 only d 17:3 44:23,24 parks 37:14 54:6
occurring 825 2525 45:6,8,9,19 1221 perceiving
20-5 24-19 3511136:11 37~16
nn:n _E'\:Z!' 7 overlook part '
‘°"’ °" ° °'1°;_"2417_2 4 8 15;1417:7 1125 23115 perception
off 34§18 ' ’ ’ 18:23 21:17 55119,23 38;25 40;14
§§ 26:11 l oversee Pa"tne"$ perform
' °'1°:_':1“' 8;24 1215 12:7
off_'ce 7'19 _ overseeing Pa$$€d performance
6.1,5,13 . , operating 33:16 11:3 38:18
25 9:1,3,810:7 40:14
11:8 12:1 own Patl'°l period

 

 

 

 

 

 

Verbat im Support Services

 

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docl<et 10/05/2018 Page 74 of 80

 

 

 

 

 

 

 

Robert SChnakenberg August 28, Page 74
2024 54:11 29:14 42:8 portion preventing protect
. 50:18 35:2 40:10 39:10
pennn
16221 place position principles provide
. 38:21 4023 44:9 6:23 27:21
pernnued 5342
35210 ` possible prior provided
placed 24:12 50:8 11:718:8,11 32:4
pers°" 31 -12 43~22 19-21 20~1 5
22:14 30:16 49:14 ` posted 26:21 27:2’4 public
31:21,23,25 ' 34:2 31:1341:1’1 6:1516:24
35:9,19 36:6,' plaintiff otentia" 43:17 49:1 17:2,4,8 25:1
12,20 37:9 5:16 51;5 "53_816 y ' ' 34;13,18
5511 . ., ' ’ pHvHege 3511,173612
Maths
power 6:19 53:17
personal 2t25 3540
7:7 40:24 P|us ` proactive punch
practical 11:16 3929 48:23
persons 9:22 547
33:20 34:7,11 oint ' probably purpose
35:3 p27.9 297 22 practice 20;8 21 :4 32:8 33;2
` ' ’ 38:19 39:24 24:23,24 27:15
phone 30:2,12 3'1:18 41_24 30_13 45_11 12 pursuant
20:124:21 41:1543:11 ` ' ` ’ 36:1346:18
_ . . t
phonetic 51.3,12 p;c;c;§lta ed p;;c:;lures push
99 pohned ` ' 4t25
. f ' '
photograph 41.4 p;e1;clng p;o;esslonal pushed
153 Pohn ` ' 4¢1&194817
: refer ' "
physical 8 9 p24_5 p;;|:;:ltlon pushing
20:1120 poHce ' ' 3011 4411
h Sica" 8224 924 23216 preparation prohibitions 48214,15
p y y 24:7,1435;18 7:1114;12 15:23
1912222023 put
37:11,19 39:3,
40;25 19 22 55_19 prepare promoted 13:14 24:12
p,_k ’ ` 1415 10:15,18,20,21 52:3
54:7 p?|;_c:?g: 5 1 8'1 Pre$enf$ properly #-~ 4
_ ' ’ ` 14225 5724 Q
picture 55:20 --"~~
8211 1726 2121 _ prevent property
uaner
_ p°"°y 33:10 39:12 15;11,17 34;4, q _
pier 24;10 46:19,21 _ 10-3
40.6 23 35:6 36213
13:24 14:14, .
Pompano question
16,20 15:12 prevented prosecutor _ _
1();19 _ l 7.2 50.8
24:15 25:11 24.20 9_14

 

Verbat: im Support Services

 

Case 0217-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docl<et 10/05/2018 Page 75 of 80

 

Robert Schnakenberg August 28, 2018 Pag€ 75
questions realm refused 528,11 5622 responsibilities
6:19 40:11 31:2,3 36:17 57211 11:13
quick reason regard reports responsibility
1826 56:4,7 53211 54:18 7:8 49:22 23:9,14 24:7,9 23:17 33:15
. 21
quickly reasonable Regarding represents 55 9
3723 2423 53216 3129 6214,17 responsible
23:23
#v~~ reasons regards request
R j 7:7 15:20 37220 restaurants
" 1 t d 16214
radio reca regu ate reques e _
38:1’4 54:8 52.10 15.24 38.5 reviewed
. l t d t 14:11
radios receive 1 re an e reques s _
37119 33.12 35.4 27.7 51 .15 Rsigc;;rd
ran received relating required `
30:12,14 3328 27222 723 2426 31 :5 ride
recognize rely 36:12 38:2 16:11
range _ _ _ 46:18,25 .
17:23 30.16 54.23 55.1 47:14’18’22 ri;l:t;.s9
rank recollection remember re uiremems `
1018 14;818;7 12;1814:4 3‘1_632_423 road
' 23:1230:24 20214,1923:5 ` ` ’ 10:11,1211:14
re'@\CC|U"€ 26218,19 2728 requires 1228 13218,20
45:4 'e°°rd 31 -1 33~3 46-7 39-22
5:147:48:19 89`155'1_22' ’ ` Robert
re-acquired 22;2 5’2_’5 ' reserved 5:2,5,9
44:7 ' 57;14
recorded ove role
re-engaged 33:25 ':';_15 resisting 11;15
3034 ' 30214 31 :4
records t d 44_12 rude
read 24;6 "‘1"5°1 3 ‘ 1515
2314,9 3718 t_ ' resists l
563 57110,11 recrea ions report 3123 ru es
12:21 9_17 23_4 6:10,23
reading ` ' respond
_ RECROSS 24113 3421 run
57.13 11:17
5628 46:19 47:1,2,3, 821 ,4 12:21
read - -
ry RED|RECT 19,23 responded 15.17 18.2
39.9 38:6
5529 56:20 reported rundown
really refuse 48:2 responding 10:10
9:15 22:17 - -
34221 36:8,23 reporter 24`19 2520 running

 

 

 

 

 

 

Verbatim Support Services

 

Case 0217-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 76 of 80

 

Robert Schnakenberg August 28, 2018 Pag@ 76
8:21 1325 31220 10215,181122 signing 56214
`~' fife ' Schnakenberg service 57:13 smoke
S j 5:2,5,9 8;24 signs 55:13
. 3422 .
S_O_N scope services smoking
7:17 55215 1821 si4r:il8ar 15221
Safety Scott serving l ' social
2511 2817’8 5.24 11.25 sl3m8p2l(})/ 394 25 18.15
31:173427,14, screaming set 54:17 ` ’ society
1835111.17 40216 16:19 ` 46:24
3716 53217 d l since So|id
secon severa
Said 1321317:10 5324 6`4’15 8'19 9'8 9217
6117,18 24122 20:25 21:13 Sex sir Somebody
2528,24 2628 45:6 4621 _ 5222 622,22 _ _

_ _ 10216,17 8.119.11
30-25 42-21 49216 7:13,15,21 2620 33_23
5121,24 5221, d shadow 821612:18 34:1239:810
1353;4 54;19 52398“21326_7 42:14 14:7,1318:16 1316 ' ’ ’

` ’ ` 2023 22:6,16 '
Same secure Sha" 27'25 29'21 someone
6210,2417216 31221 ' `

. . 46212 30:20 34:9 3624 37:12
24.20 26.12 Shame 43_91315 20 39_4
3926 4025 4428 securing 11_4 44:1’2 1’8 ’ `

48215 5225 4623 ' ' j ’ ’ _416 something
sand security Sheriff 1;§:?(1)561 16:3 35:17
5224 621 ` ' 2 2
29:16 34:7,14 _t :);1:5212’
Saw S sheriff's S' _ _ ’
28_10 24 25 :;r;; 6:1,5,13 7218, 10`3 37'7’8 sometimes

' ’ ’ ' 25 921,2,7 1027 situation 24223 2528
3024 4921,3
52_112 seen 1128 1211 26:1731:16 31:16

` ’ 18:13 17:25 2322 37;2 33;24

somewhere
say 33:19 46:18 43;13 45;14
sees 21215
7218 2028 3026 5317 8 20
3921 show ’ '
4527 5428,25 11_22 12_34 54;24 son
55216 sent j `_ ` _ 9:23,24
53_11 15.3,4 21-1 skateboarding
saying ` Side 16;7 sorry
43225 50:22 separate 926 10215
221 42224 25
51214,16,17 40:17,184721, 30 ’ 3|53513_1256_10 19218 2615
54220 8,9 sign ` ' 54:25 5623
41
says sergeant 5 Slapped sort

 

 

 

 

 

 

Verbat im Support Services

 

Case 0217-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 77 of 80

 

Robert Schnakenberg August 28, 2018 Pa§e 77
13:618:9 14:19 20;24 48:24 49;4,12 5;6 34;15
33:25 40:11 37:10 45;17 55:12 m iiim Tat
57:5 52:3’6 structure mm T i 52241423,6
Sounds start 34223 1828 32:4
10;4 14:24 3 |_ table 33:14 34;6
t“fgg '“9 25:17,21 26;2 35;16 36;1
513-116 14~22 8;1:1:-23 41'21 28:18’23 29:3’ 38:10’15 4025
` ` 2325 `27_14 styled 923 3011 41210,15,18
Southeast 28:6 314 5223 54311 4223,13 43210,
13112,13 25214 ' ' . 14,17,22 4423,
t rtin Sub]e°t tables 20 45-3 5 15
speak 8532_239 35:22 36:23 16:19 21111 19 24'4%_’1 4’6
23221 25217,21 ' _ 28212 4116,7,8 ’ ' ’ ’ ’
26-21 23 27-1 st t Sub°rd'"ates 11’17 47:15
30:23’31~17' 115-13 231 24:3’6 tact 48:1'9’13’17’
36:11 41:16 ' 32220,22 38:19 36?5 23 4913,7,10,
43:14 51:25 statute 39225 4723 Tak 12,14 50;2,13,
3126 32119 56225 22:15121,24 20 5121,10
speaking 34222,24,25 52219 53221
12~20 23~23 such take 54-14 18 55-2
` ` statutes 3523,9 37222 _ _1 ' ’ ' ’
23:22,24,25 33_3 353 7-6 30- 3 13 56:10
47:4 ` ` sudden 33?12 3911 h
_ _ step 3729 45122 teac
specific 51_6 32:19,21
1622,3 3721 ` suggesting takedown _
_f_ n still 39:18 42;19 48:3 te3“7$('5°“
speci ica y _ _ 2
13:23 15225 615 743’_1144’1167 supervision taken
8.14 5. , 1 31_5 17.6 22.23 terms
spoke 18,19 43515,17 33:17 1324 50225
2026 51220 50214 supplement _ _
472 takes testified
spoken stopped 40:13 526
7;10,11 22;5 33:18 Supposed t t.
4310 47_5 taking es lmOny
Store 22.21| 31.»1'|7 6.7 33.1 54.17
spread 34:19 sl?:;p;lse 45:24 465 than
2425 story ' talk 6;14 7;10 14;2,
stage 30222 4526 Sutton 51:6 56:22,25 3 17;20 13;5
13212,14 1433,6 5015 2824 34223
Street t |k d
. _ _ a e 38:17 46112,21
stairs 13.13 25.13,14 sweep 620 l
20;21 29:15 46:8,13 48:3 ` 48'14’22
talking »
standing strike sworn that s

 

 

 

 

 

 

Verbat im Support Services

 

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 78 of 80

 

 

 

 

 

 

Robert Schnakenberg August 28, 2018 Pag€ 78
8:2 9:22 15:3 thing today 10:6,16 17:13
16:2317:2,7 48:15 52:5 5:8,22 6:11 transpired two
1820 2124 things 7:6’12 1442 25;25 13;5 40;15,20
24:4 29:16 21_1036_21 17:1723:9 41_2343_23
30:5 32:17 ` ` 43:19 46:22 treat ' '
36:10 37:12 thousand 48:5 49:24 53:16 type
41 :4 44:12 53:4 50:3 55:25 tree 19:1 47:11
45:1 51:13 threat Today,$ 45:9 51:1O
52:14 54;1 _ _ .

34.6,13 35.11, 5;9 typical
55:24 57:9 1 trespass 1
1737A4A6 2042
their 54_6 together 33:20,24
247 8 9 25_3 ` 10:3 34:19,23 36:1, typically
' ’ ’ ' threatened 6,14 6:1012:20
35:19 39:8,9 37_912 told
44:4 53:2 ` ’ 23:7 31 :3,18 trespassed
threw 35:20 U
thereupon 28_1 1 took _-_~~~"_
22:1 ' 10:22 44112 trespassing umbrella
through 46:7 16 34:4 11 20
» 1 ’ ’ 43;2,4
there 3 16;21 40:24 35:23 36:9,18
8:4 1114 13:5, top umbrellas
3,13 16;1,7 throughout 21:21,23 trucks 42_19 22
17;6 19;4 25:15 touch 1318 ’
. . unclear
20:16 23:17 tickets 38;9,13,15 true 3018
2422 269 11:16 40;17 18;20 `
29:13,17 37:5 under
39;15 40;15 time touching trust 7:19 31:4 512
42;9,10,14,15, 5:10 6:8 7:1 49:6,7,11 57:4 34:1011 35:8
22 47:8,16 :;; 1:§:3 towards try 19 33:16,21
54-11 19§132'120_1 21;1927;14 23:1724;12 40:444:23
they’ii ` ’_ _' ’ 28;1144:14 _ 45:5,7
_ 4,6 22.6 24.20 46_11 17 trying
35'22 26;5,12,22 47j14’25 32:9 39;10 understand
they’re 27112,17,18 ' ’ 41124 3217,19 332
16:19 3,-1;-12l 30:1,11 39:1 trained turn understanding
13,1932;11 40:1341:1,2, 57:5 2816 53115 5:2511:24
34:16 35:20 11,18 43111, training 42;18
36:21,23 39;13 17,21 44:3.7 40.14 turned l
40;19 41;20,24 45:2,3,25 ` 5312 ““'“°°'P°rated
45:7,8 48:12 49:18 tranquility turning 10:21
they’ve ;;:: 54:11’13 39:11 20:23 52:23 unless
36;13 ` transferred Twenty_three 7:1 23:19

 

Verbat im Support Services

 

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 79 of 80

 

Robert Schnakenberg August 28, 2018 P&Q€ 79
36:13 47:7,16 versus 21 :20 23:8 29:14,15 44:13 46:25 47:1,3
. 5:24 40:3 44:25 51:20 53:14
unlikely 50_13 52117 weather
7:2 view 53:19 54:1016 24:24 29:18 while
20:4 54:12 ` ' ’ . 46:1
unsafe t d website
37;3 54;9 violating "":1;‘_6€ 8;10,12 white
. 34:16 ' 32:17
until t_ welfare
15:17 violation w5ag_1lgg 35:12,18 whoever
23:20 ' 53:14
upon ts went
22:23 24:2 violence W;(')"_E; 10:11,18,20 whole
20:17,20 39:12 ` 25:23 26:22 26:5 53:11
upper 27-1819 30-5
18:2319;14,15 visual Wa'“ ' ’ ' will
33:20 3413 32:5 33:18
. 29:25 44:7 8:10 31:25
upstairs 45_4 warned 43:25 44:10 567
21:4 33:18 ' 35_2136_13 48:1355:6 `
49116 50:14 visualize ` ` weren,t wished
52:18 warning 33:23
use 33-24 25 36'1 46:13
21:6 46:11 voices 6 1`4 ’ ` ’ t within
47:1,4,10,14, 26;9 ’ W:;_1517 37:23 40:11
19,22,25 48:4, warnings ' ’ .
5 7 i*_"“` 34-13 ’ll w'th°“t
’ _ W ' W:_? 21_24 31;11,21
used warrant 5`7_10 ` 39:20,23
46:17 47;15 wall 31;11,21 ' .
916 we’re witness
wasn’t 5_22 7_5 822 20:20 21:22
V walk 26:5 48:8 '_ '_ ' 23:19 56:1,19
16:10 38:20 52;16 125 34'15 57;14
vaguely 39:4,25 38~11 _
14_10 watch we,ve witnessed
` walked 2617 28:17 2 _ 25;25 53:20
vantage 41:10 54:17 t h d 3'7 't
_ _ _ wa c e wl nesses
137 302 51'3’ walking 27:20 What°'"e' 23;21,2 24;7,
28;16 39;7 _ 20-5 43-4 21
. watching
vehicles what’s . .
823 Wa" 26:5 28:1,5 15_13 268 witnessing
` 29:14 ' ' 53;17
verbal water whether
1 Wa"'tO' 21:19 29:15 words
43-7 29:13 22:20 23:15 22_51043_10
verbatim want W;LS 28_17 32:3’22 3_'3:19 52:10
5:12 3511 . . 34.10 37.4

 

 

 

 

 

 

Verbatim Support Services

 

Case 0:17-cv-62347-P|\/|H Document 58-2 Entered on FLSD Docket 10/05/2018 Page 80 of 80

 

Robert Schnakenberg August 28, 2018 Pag@ 80
work 24:15 27:6,14
7:14,16,18 37:22 43:18
8:15 9:910:23 49:15 57:2

worked you’d
10:11,17 14:2137:16
worth 56:6
9:13 you’re
5:25 6:4 5 12
wouldn't ’ ’
47:7 51:2,11 7`313`19
15:24 17:1
write 21:12,16,20
11:16 24:8 22:23 2616
29:5 32:15 29:6,8 31:17
. . 37:4,11,16
W"t'"g 38-1416 39-18
9:17 ` ’ `
41:19 42:18
written 50:14 51:16
33:6 35:4 53:17 54:20
»~'__~"iw you’ve
Y"¢M 6;7 34:12
36:21 42:19
var¢lS 49;23 50;1,17
21:4 22:4
37:23 43:5
45:10,12,13
year
10:17 11:22
20:14,16 46:23
years
15:11
yelling
18:24 20:22
40:16 50:21
young
9:14
yourself
5:13 23:19

 

 

 

 

Verbal; im Support Services

 

